


Exhibit 10.27

 

LEASE AGREEMENT dated August, 12 2009

 

KAM HING REALTY-NYC, LLC, Landlord

 

WILSHIRE STATE BANK, Tenant

 

1

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Caption

 

Article

 

Page

 

 

 

 

 

Acknowledgments

 

—

 

38

Acts of Invitees, et al.

 

5.04

 

21

Additional Areas/License

 

1.03

 

4

additional rent

 

3.01

 

12

Alterations

 

4.03

 

17

As Is

 

1.02

 

4

Assignment and Subletting

 

7.01

 

24

Attorneys’ Fees and Costs

 

11.14

 

33

Basement

 

1.06

 

5

Broker

 

11.05

 

31

Captions

 

11.08

 

32

Changes and Additions to Buildings

 

4.02

 

16

Compliance with Laws

 

3.05

 

14

Covenants

 

11.06

 

31

Default

 

6.01

 

21

Definitions

 

11.09

 

32

Demised Premises

 

1.01

 

4

Due Authorization

 

11.10

 

33

Eminent Domain

 

9.02

 

29

Entire Agreement

 

11.13

 

33

Estoppels

 

8.02

 

27

Force Majeure

 

2.02

 

6

Hazardous Materials

 

12.01

 

34

Hold Harmless

 

5.03

 

20

Holdover

 

11.04

 

30

Invalidity of Particular Provisions

 

11.12

 

33

Landlord’s Covenant of Quiet Enjoyment

 

11.01

 

30

Landlord’s Liability

 

4.05

 

19

Landlord’s Obligations

 

4.01

 

16

Landlord’s Right to Enter

 

4.04

 

18

Late Charges

 

2.06

 

7

Lease Term

 

2.01

 

5

Liability Insurance

 

5.01

 

20

Mechanic’s Liens

 

4.06

 

19

Mutual Waiver

 

11.15

 

33

No Attornment

 

2.05

 

7

No Waiver

 

6.02

 

23

No Waste

 

11.02

 

30

Notices

 

11.07

 

31

Option to Extend Lease

 

2.12

 

9

Past Rent Due

 

2.07

 

7

Plate Glass

 

5.02

 

20

 

2

--------------------------------------------------------------------------------


 

Caption

 

Article

 

Page

 

 

 

 

 

Real Estate Taxes

 

3.02

 

12

Recording

 

11.11

 

33

Remedies Cumulative

 

6.06

 

24

Rent Payment

 

2.03

 

6

Rent Schedule

 

2.04

 

6

Restoration

 

9.01

 

28

Restoration of Security

 

2.09

 

8

Return of Security

 

2.11

 

8

Right to Cancel — Tenant

 

2.13

 

10

Right to Cancel — Landlord

 

2.14

 

11

Rubbish

 

3.07

 

16

Rules and Regulations

 

13.01

 

35

Security

 

2.08

 

8

Security Gates

 

10.02

 

30

Sidewalk

 

1.05

 

5

Signage

 

10.01

 

29

Subordination and Non-Disturbance

 

8.01

 

26

Surrender

 

11.03

 

30

Tenant’s Utilities

 

3.06

 

15

Tenant’s Proportionate Share

 

3.04

 

14

Transfer of Security

 

2.10

 

8

Use

 

1.04

 

5

Venue

 

6.05

 

23

Waiver of Jury Trial

 

6.03

 

23

Waiver of Landlord’s Lien

 

11.16

 

33

Waiver of Redemption

 

6.04

 

23

Water/Sewer Charges and Gas

 

3.03

 

14

 

 

 

 

 

Schedule Al

-

Demised Premises Floor Plan

 

 

 

 

Schedule A2

-

Landlord’s Work

 

 

 

 

Schedule B

-

Surrender Declaration

 

 

 

 

Schedule C

-

Subordination, Non-Disturbance And Attornment Agreement

 

 

 

 

Schedule D

-

Tenant’s Plans

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

AGREEMENT OF LEASE made as of this 12th day of August, 2009, between KAM HING
REALTY-NYC, LLC, having an office at 308 Fifth Avenue, New York, New York 10001,
LANDLORD and WILSHIRE STATE BANK, a California banking corporation, with offices
at 3200 Wilshire Blvd., 7th Floor Los Angeles, California 90010, TENANT;

 

WITNESSETH:

 

ARTICLE I

 

1.01         DEMISED PREMISES    In consideration of the rents, covenants and
agreements hereinafter reserved and contained on the part of Tenant to be
observed and performed, Landlord demises and leases to Tenant, and Tenant rents
from Landlord, the ground floor, excepting the common area vestibule thereof,
the second floor and the basement, subject to Landlord’s right of access to the
basement hereinafter set forth, in that building known as and by the street
address 308 Fifth Avenue, New York, New York 10001 (the “Building”), which
premises consists of approximately 7,544 square feet of floor area, and which is
hereinafter referred to as the ‘‘Demised Premises” and more particularly shown
on the attached Schedule A-1.

 

1.02         AS IS    Tenant represents that neither Landlord’s agents nor any
broker or salesman or any person has made any representation with respect to
said Building or Demised Premises except as herein expressly set forth. Tenant
shall accept the Demised Premises in its “as is” condition as of the date
hereof; subject to same being in “broom-clean” condition, vacant and free of all
tenancies or occupancies, free of all building code violations and in compliance
with all applicable laws and fire codes, and that the Building systems serving
the Demised Premises shall be in good and working order and further subject to
completion of Landlord’s Work described and set forth and defined in Schedule
A-2 hereof. Notwithstanding the foregoing, Landlord shall be responsible for any
latent defects in the Demised Premises including, without limitation, the
Building systems serving same, for a period of one (1) year following the Rent
Commencement Date.

 

1.03         ADDITIONAL AREAS/LICENSE    (a) The use and occupation of the
Demised Premises by Tenant shall include the use, in common with others entitled
to such use, of the common areas, vestibule, elevator, internal stair and halls,
and other facilities as may be designated from time to time by Landlord, but
excluding those located within the Demised Premises, subject, however, to the
terms and conditions of this Agreement, and to reasonable rules and regulations
for the use thereof as prescribed, in writing, from time to time by Landlord.
Such additional areas are specifically not included in the “Demised Premises”
and are in the sole control of Landlord, including the right to lease or license
such common areas.

 

(b)           All common areas and facilities not within the Demised Premises,
which Tenant may be permitted to use, are to be used under a license, and if the
amount of such areas be diminished, Landlord shall not be subject to any
liability nor shall Tenant be entitled to any compensation or diminution or
abatement of rent, nor shall the diminution of such areas be

 

4

--------------------------------------------------------------------------------


 

deemed constructive or actual eviction; provided that same does not adversely
affect Tenant’s access to and/or the use and occupancy of the Demised Premises
as contemplated herein.

 

(c)           Tenant and Tenant’s employees and agents shall not solicit or
conduct business or display merchandise in the common areas, nor shall Tenant
distribute any handbills or other advertising matter in the common areas or to
customers in the common areas.

 

(d)           The provisions of this Article 1.03 (a), (b) and (c) to the
contrary notwithstanding, Tenant shall have the right to install an automatic
teller machine (“ATM”) and/or deposit box through its outside front wall on the
ground floor of the Building such that Tenant’s customers may access and use the
ATM and/or deposit box from the sidewalk, as Tenant may determine and as allowed
by applicable law, rule or regulation.

 

1.04         USE    Tenant shall use and occupy Demised Premises for a bank
branch and administrative and general offices, and no other purpose. Tenant will
not use, or permit or suffer the use of, the Demised Premises for any other
business or purpose, except with the prior consent of Landlord. Landlord agrees
that no other portion of the Building shall be used or operated for retail
banking during the term of this Lease and any extensions thereof. This
restriction upon further retail banking includes making loans, accepting
deposits, cashing checks, trust services, safe deposit box rental, issuance of
letters of credit, bank acceptances; or other banking facilities, cash
management, ATM services and other services customarily associated with retail
banks.

 

1.05         SIDEWALK    Tenant shall be responsible for performing or engaging
such services, as required, to remove snow, ice, litter and debris from the
sidewalk abutting the Building. Maintenance of the sidewalk area in front of the
Building shall be the responsibility of Tenant.

 

1.06         BASEMENT    Tenant acknowledges that its use of the basement is at
its own risk, subject to the certificate of occupancy of the Premises. Landlord
makes no representations or warranties to Tenant as to the fitness of the
basement space for any use, including storage, and Landlord shall not be liable
to Tenant for damages sustained to Tenant’s property in the basement by any
cause except Landlord’s and/or Landlord’s agents’, employees’ or contractors’
negligence and subject to Article 4.05 hereof.

 

ARTICLE II

 

2.01         LEASE TERM    (a) The term of this Lease (the “Lease Term”) shall
commence as of the Commencement Date, hereinafter defined, and shall end on the
last day of that month following the tenth (10th) anniversary of the Mark Date,
hereinafter defined (the “Expiration Date”), unless sooner terminated or
extended as provided for herein.

 

(b)            The “Commencement Date” is that date on which possession of the
Demised Premises is delivered to Tenant with all of Landlord’s Work
substantially completed, subject to punch list items, and otherwise as required
under this Lease. The Commencement Date shall be confirmed by letter agreement
between the parties; provided that the parties failure to enter into

 

5

--------------------------------------------------------------------------------


 

same shall have no effect on the actual Commencement Date.

 

(c)           The first Lease Year shall include that portion of the month from
the Commencement Date to the last day of the month in which the Commencement
Date occurs, and, in addition, from the first day of the month following the
Commencement Date (the “Mark Date”) to the day immediately preceding the first
anniversary of the Mark Date. Successive Lease Years shall follow consecutively
from the first anniversary of the Mark Date.

 

(d)           Landlord shall deliver possession of the Demised Premises to
Tenant on or before September 30, 2009. In the event that Landlord is unable to
deliver the Demised Premises on or before September 30, 2009, then Tenant shall
receive an abatement of Base Rent of two (2) days for each day from and after
October 1, 2009 that Landlord fails to deliver possession of the Demised
Premises to Tenant. The abatement shall be increased to three (3) days for each
day from and after November 1, 2009 that Landlord fails to deliver possession of
the Demised Premises to Tenant. In the event that possession is not delivered to
Tenant and the Commencement Date is not established on or before December 1,
2009, then and at any time on or after December 1, 2009, Tenant shall have the
right to continue to accrue the abatement of rent or to cancel this Lease and
obtain a refund of the Lease security and first month’s rent paid upon execution
hereof.

 

2.02         FORCE MAJEURE    In the event that either party hereto shall be
delayed or hindered in or prevented from the performance of any act required
hereunder by reason of strike, lockouts, labor trouble, inability to procure
materials, failure of power, restrictive governmental laws or regulations,
riots, insurrection, war, or other reason of a like nature, not the fault of the
party delayed in performing work or doing acts required under the terms of this
Lease, then performance of such act shall be excused for the period of such
delay. The provisions of this section shall not operate to excuse Tenant from
the prompt payment of rent, additional rent, or any other payments required by
the terms of this Lease.

 

2.03         RENT PAYMENT    Tenant covenants and agrees to pay to Landlord
during the term of this Lease at the annual Base Rental rates set forth in
Article 2.04 below without notice or demand and without abatement, deduction or
set-off of any amount whatsoever, except as and if hereinafter specifically
provided, which Tenant agrees to pay in lawful money of the United States which
shall be legal tender in payment of all debts and dues, public and private, in
equal monthly installments in advance on the first day of each month during said
term, at the office of Landlord or such other place as Landlord may designate,
except that Tenant shall pay the first monthly installment on the execution
hereof.

 

2.04         RENT SCHEDULE    (a) Tenant covenants and agrees to pay to Landlord
during the term of this Lease the following Base Rent:

 

PERIOD (in Lease Years)

 

 

 

ANNUAL BASE RENT

 

 

 

MONTHLY BASE RENT

 

 

 

 

 

 

 

 

 

 

 

First

 

-

 

$

371,652.00

 

-

 

$

30,971.00

 

Second

 

-

 

$

382,800.00

 

-

 

$

31,900.00

 

Third

 

-

 

$

394,284.00

 

-

 

$

32,857.00

 

Fourth

 

-

 

$

406,116.00

 

-

 

$

33,843.00

 

Fifth

 

-

 

$

418,296.00

 

-

 

$

34,858.00

 

Sixth

 

-

 

$

430,848.00

 

-

 

$

35,904.00

 

Seventh

 

-

 

$

443,772.00

 

-

 

$

36,981.00

 

Eighth

 

-

 

$

457,080.00

 

-

 

$

38,090.00

 

Ninth

 

-

 

$

470,796.00

 

-

 

$

39,233.00

 

Tenth

 

-

 

$

484,920.00

 

-

 

$

40,410.00

 

 

6

--------------------------------------------------------------------------------


 

(b)           (i)    The foregoing provisions to the contrary notwithstanding,
Tenant’s obligations to pay Base Rent and additional rent are abated for the
four (4) month period commencing on the Commencement Date and terminating on
that date which is four (4) months from the Commencement Date (the “Rent
Commencement Date”). In the event that the Rent Commencement Date is not the
first day of the month, then Tenant shall apportion and pay the monthly
installment of Base Rent, on a per diem basis, until the first day of the month
next succeeding the Rent Commencement Date, and thereafter the Base Rent shall
be payable as hereinabove provided. The first monthly installment of Base Rent
paid upon execution of the Lease and referred to in Article 2.03 above shall be
applied to the month next succeeding the Rent Commencement Date.

 

(ii)    In addition to all other abatements of Base Rent and additional rent
hereunder, Tenant shall receive a further abatement of Base Rent of fifteen
thousand ($15,000.00) dollars, which is the agreed upon cost of construction of
the demising wall between the Demised Premises and the common area vestibule,
which demising wall will be constructed by Tenant at Tenant’s expense until
reimbursed pursuant to this Article 2.04(b)(ii). The Tenant’s rent abatement
pursuant to this sub-Article 2.04(b)(ii) shall by applied to the Base Rent due
to Landlord as of the Rent Commencement Date and thereafter, and after those
abatements of rent pursuant to Article 2.01(d), if any, until Tenant is fully
reimbursed for its construction costs aforesaid.

 

2.05       NO ATTORNMENT    All checks tendered to Landlord as and for the rent
of the Demised Premises shall be deemed payment for the account of Tenant.
Acceptance by Landlord of rent from anyone other than Tenant shall not be deemed
to operate as an attornment to Landlord by the payor of such rent, or as a
consent by Landlord to an assignment or subletting by Tenant of the Demised
Premises to such payor, or as a modification of the provisions of this Lease,
except by writing, signed by Landlord, explicitly consenting to such assignment
or subletting or accepting any such Lease modification.

 

2.06         LATE CHARGES    In the event that the Base Rent or additional rent
reserved herein is not received by Landlord within ten (10) days after the due
date, a late charge equal to four (4%) percent of the late payment shall accrue
and become immediately due and payable to Landlord. The foregoing
notwithstanding, no late charge shall accrue or be due and payable upon Tenant’s
failure to timely pay Base Rent or additional rent, as aforesaid, until the
second such occasion in any twelve (12) month period.

 

2.07         PAST RENT DUE    If Tenant shall fail to pay Base Rent and/or
additional rent after the same is due and payable and after lapse of the “grace”
period described in Article 2.06 above, if applicable, and after five
(5) business days after notice of such failure from Landlord,

 

7

--------------------------------------------------------------------------------


 

then such unpaid amounts shall bear interest from the original due date thereof
to the date of payment at the rate of twelve (12%) percent per annum or maximum
legal rate of interest, whichever is lower.

 

2.08         SECURITY    Tenant shall deposit with Landlord the sum of
$31,829.00 as security for the faithful performance and observance by Tenant of
the terms, provisions and conditions of this Lease. It is agreed that in the
event Tenant defaults, beyond applicable notice, grace and cure periods, in
respect of any of the terms, provisions and conditions of this Lease, including
but not limited to, the payment of Base Rent and additional rent, Landlord may
use, apply or retain the whole or any part of the security so deposited to the
extent required for the payment of any Base Rent and/or additional rent as to
which Tenant is in default, beyond applicable notice, grace and cure periods, or
for any sum which Landlord may expend or may be required to expend by reason of
Tenant’s default, beyond applicable notice, grace and cure periods, in respect
to any of the terms, covenants and conditions of this Lease, including but not
limited to, any damages or deficiency in the re-letting of the Premises, whether
such damages or deficiency accrued before or after summary proceedings or other
re-entry by Landlord. Tenant further covenants that it will not assign or
encumber or attempt to assign or encumber the monies deposited herein as
security and that neither Landlord nor its successors or assigns shall be bound
by any such assignment, encumbrance, attempted assignment or attempted
encumbrance. Tenant shall not be permitted to apply the security deposit to any
Base Rent or additional rent payment at any time during the term of this Lease.
If Tenant fails to deliver the Premises in the condition as required pursuant to
this Lease, whether at the expiration of the term or sooner termination,
Landlord may without notice or further authority use the security deposit to
repair, clean or maintain the Demised Premises pursuant to the terms of this
Lease and shall return any excess not so applied to Tenant as set forth herein.

 

2.09         RESTORATION OF SECURITY    Should the entire security deposit, or
any portion thereof, be appropriated and applied by Landlord for the payment of
Base Rent or additional rent or other sums due and payable to Landlord by Tenant
hereunder, or if the Tenant fails to maintain the Premises as required and
Landlord uses the security deposit then on hand to make such repairs or perform
such maintenance as is required, then Tenant shall, upon the written demand of
Landlord, forthwith remit to Landlord a sufficient amount in cash to restore
said security to the original sum deposited within ten (10) business days after
receipt of demand. Failure to make the payment required herein shall constitute
a default.

 

2.10         TRANSFER OF SECURITY    In the event of a sale of the land and
Building or leasing of the Building of which the Demised Premises form a part,
Landlord shall have the right to transfer the security to the vendee or lessee
and, upon acknowledgement by such vendee or lessee to Tenant of its receipt of
the security, Landlord shall thereupon be released by Tenant from all liability
for the return of such security, and Tenant agrees to look solely to the new
Landlord for the return of said security; and it is agreed that the provisions
hereof shall apply to every transfer or assignment made of the security to a new
Landlord.

 

2.11         RETURN OF SECURITY    In the event that Tenant shall fully and
faithfully comply with all of the terms, provisions, covenants and conditions of
this Lease, the security shall be returned without interest to Tenant within
thirty (30) days after the date fixed at

 

8

--------------------------------------------------------------------------------


 

the end of the Lease and delivery of possession of the entire Demised Premises
to Landlord.

 

2.12         OPTION TO EXTEND LEASE    (a) Provided that Tenant is not in
default, beyond applicable notice, grace and cure periods, of any of the terms
and conditions hereunder, it shall have the option to extend this Lease under
the same terms and conditions for one (1) additional five (5) year period (the
“Extension Term”), except that the Base Rent to be paid during the Extension
Term shall be as determined below. The Extension Term  shall commence on
eleventh anniversary of the Mark Date and expire on the day prior to the
sixteenth anniversary of the Mark Date, unless sooner terminated pursuant to the
terms hereof. The option to extend the Lease must be exercised by Tenant on or
prior to that date which is nine (9) months before the expiration of the Lease
Term.

 

(b)           The parties shall have sixty (60) days after Landlord receives the
notice of election to exercise option in which to agree on Base Rent for the
first Lease Year of the Extension Term. If the parties agree on the Base Rent
for the first year of the Extension Term during that sixty (60) day period, then
they shall immediately execute an amendment to this Lease stating the Base Rent.

 

(c)           If the parties are unable to agree on the Base Rent for the first
Lease Year of the Extension Term within that sixty (60) day period, then within
thirty (30) days after the expiration of such 60 day period the parties shall
appoint a real estate appraiser with at least 5 years’ full-time commercial
appraisal experience in the area in which the Building is located to appraise
and set the Base Rent for the first Lease Year of the Extension Term. If the
parties cannot agree upon an appraiser within thirty (30) days, then within ten
(10) days after the expiration of such 30 day period each party, at its cost and
by giving notice to the other party, shall appoint a real estate appraiser with
at least five (5) years’ full-time commercial appraisal experience in the area
in which the Building is located to appraise and set the Base Rent for the first
Lease Year of the Extension Term. If a party does not appoint an appraiser
within ten (10) days after the other party has given notice of the name of its
appraiser, the single appraiser appointed shall be the sole appraiser and shall
set the Base Rent for the first year of the Extension Term. If the two
(2) appraisers are appointed by the parties as stated in this paragraph, they
shall meet promptly and attempt to set the Base Rent for the first Lease Year of
the Extension Term. If they are unable to agree within thirty (30) days after
the second appraiser has been appointed, the appraisers shall elect a third
appraiser meeting the qualifications stated in this paragraph within ten (10)
days after the last day the two (2) appraisers are given to set the Base Rent.
If they are unable to agree on the third appraiser, either of the parties to
this Lease by giving ten (10) days notice to the other party may apply to the
then president of the New York County real estate board, or to the presiding
judge of the Supreme Court of New York County, for the selection of a third
appraiser who meets the qualifications stated in this paragraph. Each of the
parties shall bear one half of the cost of appointing the third appraiser and of
paying the third appraiser’s fee. The third appraiser, however selected, shall
be a person who has not previously acted in any capacity for either party.

 

(d)           Within thirty (30) days after the selection of the third
appraiser, a majority of the appraisers shall set the Base Rent for the first
Lease Year of the Extension Term. If a majority of the appraisers are unable to
set the Base Rent within the stipulated period of time, the three (3)

 

9

--------------------------------------------------------------------------------


 

appraisals shall be added together and their total divided by three (3); the
resulting quotient shall be the Base Rent for the Demised Premises for the first
Lease Year of the Extension Term.

 

(e)           However, if the low appraisal and/or the high appraisal are more
than fifteen (15%) percent lower and/or higher than the middle appraisal, the
low appraisal and/or the high appraisal shall be disregarded. If only one
appraisal is disregarded, the remaining two appraisals shall be added together
and their total divided by two (2); the resulting quotient shall be the Base
Rent for the Demised Premises for the first Lease Year of the Extension Term. If
both the low appraisal and the high appraisal are disregarded as stated in this
paragraph, the middle appraisal shall be the Base Rent for the Demised Premises
for the first Lease Year of the Extension Term

 

(f)            After the Base Rent for the first Lease Year of the Extension
Term has been set, the appraisers shall immediately notify the parties. If
Tenant objects to the Base Rent that has been set, Tenant has the right to have
this Lease expire at the end of the Lease Term, provided that Tenant pays all
the reasonable out of pocket costs in connection with the appraisal procedure
that set the Base Rent. Tenant’s election to allow this Lease to expire at the
end of the Lease Term must be exercised within thirty (30) days after receipt of
notice from the appraisers of the Base Rent for the first year of the Extension
Term. If Tenant does not exercise its election within the thirty (30) day
period, the Lease Term shall be extended as provided in this Article.

 

(g)           Until the Base Rent for the first Lease Year of the Extension Term
is determined, as hereinabove provided, Tenant shall continue to pay the monthly
Base Rent of the preceding Lease Year. Upon determination of the Base Rent for
the first Lease Year of the Extension Term, Tenant shall forthwith remit the
difference between the Base Rent it had been paying during the Extension Term,
pursuant to the preceding sentence hereof, and the monthly Base Rent amount, as
determined for the first Lease Year of the Extension Term, for the lapsed months
of the Extension Term.

 

(h)           The Base Rent for each of the second (2nd) through fifth (5th)
Lease Years of the Extension Term will be three (3.0%) greater than the Base
Rent paid by Tenant in the immediately preceding Lease Year during the Extension
Term.

 

2.13         RIGHT TO CANCEL-TENANT    (a) Tenant shall have the right to cancel
the Lease at any time after the expiration of the seventh (7th) Lease Year upon
the following terms and conditions:

 

(i)            Tenant gives Landlord at least fifteen (15) months prior written
notice of its intention to vacate on a date specified in such notice (the
“Vacate Date”); and

 

(ii)           Tenant vacates the Demised Premises on the Vacate Date and
delivers to Landlord vacant, unencumbered possession of the Demised Premises,
free and clear of all tenants, subtenants, occupants and any rights of tenants,
subtenants or occupants, and of all liens and/or rights to impose liens obtained
by tenants, subtenants or occupants; and

 

(iii)         Tenant signs and delivers to Landlord on the Vacate Date a
Surrender Declaration in form annexed as Schedule B; and

 

10

--------------------------------------------------------------------------------

 

(iv)                               Tenant tenders to Landlord on or before the
Vacate Date the keys to the Demised Premises.

 

(b)                                 The Tenant’s right to cancel, as set forth
in Article 2.13(a) above, shall not be carried into the Extension Term.

 

2.14                           RIGHT TO CANCEL-LANDLORD    (a)  If Landlord
shall determine to demolish the entire Building of which the Demised Premises
forms a part for reasons other than a casualty or condemnation, then and in such
event Landlord shall have the right to cancel this Lease and the term demised
herein, at any time after the expiration of the seventh (7th) Lease Year,
including any Extension Term, upon the following terms and conditions:

 

(i)                                    Landlord gives Tenant prior written
notice (the “Termination Notice”) during the term of this Lease, which
Termination Notice shall specify a cancellation date (the “Cancellation Date”)
which shall be at least fifteen (l5) months after the date of the Termination
Notice and shall fall on the last day of a calendar month; and

 

(ii)                                Upon Tenant delivering to Landlord vacant,
unencumbered possession of the Demised Premises, free and clear of all tenants,
subtenants, occupants and any rights of tenants, subtenants or occupants, and of
all liens and/or rights to impose liens obtained by tenants, subtenants or
occupants, on or before the Cancellation Date, Landlord shall pay to Tenant:
(A) the unamortized cost of Tenant’s leasehold improvements and (B) three (3%)
percent of the unamortized cost of Tenant’s leasehold improvements from the
Commencement Date until the Cancellation Date. Tenant will be provided an
abatement of six (6) months then current Base Rent commencing from the
Termination Notice. For the purposes of this Article 2.14(a)(ii), leasehold
improvements shall be deemed completely amortized over ten (10) years.

 

(b)                                 The parties acknowledge that in the event
Landlord exercises its right under Article 2.14(a), then it is essential that
the Landlord have possession of the Demised Premises free of tenancies and of
all rights of occupancy on or before the Cancellation Date. Tenant covenants and
agrees (i) that this Lease shall terminate on the Cancellation Date with the
same force and effect as though said date were initially set forth as the
expiration date, and (ii) to vacate the Demised Premises by no later than the
closing of business on the Cancellation Date and agrees that time shall be of
the essence with respect to such time and date..

 

(c)                                  If Tenant fails for any reason to vacate
the Demised Premises by the close of business on the Cancellation Date, then
Tenant agrees that the measure of damages to be sustained by Landlord as a
result thereof are substantial, but unascertainable as of the date of execution
of this Lease and, therefore, Tenant agrees to pay for use and occupancy of the
Demised Premises at the rate of 200% of the then current Base Rent, plus
additional rent for each and every day that Tenant shall remain in possession of
the Demised Premises beyond the Cancellation Date. Nothing herein contained
shall be deemed to constitute consent of Landlord to Tenant remaining in
possession of the Demised Premises beyond the Cancellation Date.

 

(d)                                 If Landlord delivers to Tenant a Termination
Notice as aforesaid, and thereafter fails to actually demolish the entire
Building within twenty (20) months from the Cancellation

 

11

--------------------------------------------------------------------------------


 

Date, then Landlord shall pay to Tenant the additional sum of Three Hundred
Thousand ($300,000.00) Dollars as and for liquidated damages resulting from such
early termination of this Lease. Landlord’s obligations hereunder shall survive
the termination of this Lease.

 

ARTICLE III

 

3.01                           ADDITIONAL RENT    Whenever under the terms of
this Lease any sum of money is required to be paid by Tenant in addition to the
Base Rent herein reserved, and said additional amount so to be paid is not
designated as “additional rent,” or provision is not made in the
Article covering such payment for the collection of said amount as “additional
rent”, then said amount shall nevertheless, at the option of Landlord, if not
paid when due, be deemed “additional rent” and collectible as such with any
installment of rent thereafter falling due hereunder, but nothing herein
contained shall be deemed to suspend or delay the payment of any sum at the time
the same became due and payable hereunder, or limit any other remedy of
Landlord. Failure to pay such items when due shall constitute a default, after
expiration of all applicable notice, grace and cure periods pursuant to the
terms of this Lease.

 

3.02                           REAL ESTATE TAXES    (a) Commencing July 1, 2010,
Tenant shall pay to Landlord, as additional rent hereunder, sixty-two and
five-tenths (62.5%) percent of Real Estate Taxes (“Tenant’s Tax Share”) in
excess of the Real Estate Taxes paid in the base tax fiscal year period
commencing July 1, 2009 and ending June 30, 2010 (the “Base Year”). “Real Estate
Taxes” shall include, but not be limited to the total of all taxes and expenses
or other assessments (including business/special improvement district
assessments) levied, assessed or imposed at any time by any governmental
authority upon or against the land on and Building in which the Demised Premises
is located identified by the New York County Tax Block and Lot Numbers as
follows: Section 3, Block 833, Lot 42. In the event that Landlord shall
construct an addition or enlargement of any floor, or construct additional
floor(s), to the Building, then Tenant’s Tax Share of the Real Estate Taxes
shall be adjusted to be that percentage which is 62.5% minus one-half (1/2) of
that percentage obtained by dividing the square footage of the addition or
enlargement by the present square footage of the Building. Any payment of
interest for late payment of Real Estate Taxes shall not be included in the
definition of Real Estate Taxes and shall be the sole responsibility of
Landlord. All refunds, rebates and discounts received by Landlord in connection
with such Real Estate Taxes shall be deducted and Landlord’s reasonable out of
pocket costs to obtain same, if any, shall be added prior to the calculation of
Tenant’s Tax Share for those periods when such Real Estate Taxes are paid or
payable by Tenant.

 

(b)                                 Amounts payable under this Article shall be
due and payable without set-off or deduction, within thirty (30) days after
Landlord renders a bill therefor to Tenant, together with a copy of the tax bill
for the Building for the Tax Year in question and the tax bill for the Base
Year. Copies of bills submitted by Landlord for any items included in Real
Estate Taxes shall be sufficient and conclusive evidence of the amount of Real
Estate Taxes and shall be deemed conclusive and binding upon Tenant for purposes
of calculation of the amount of additional rent to be paid by Tenant pursuant to
this Article, unless Tenant notifies Landlord within one hundred eighty (180)
days after receipt of such statement that Tenant disputes the correctness
thereof. Pending resolution of such dispute, Tenant shall pay the additional
rent in accordance therewith, but such payment shall be without prejudice to
Tenant’s position. Any additional rent payable

 

12

--------------------------------------------------------------------------------


 

pursuant to this Article for a portion of a Tax Year shall be adjusted in
proportion to the number of days in such Tax Year during which this Lease is in
effect. A “Tax Year” is equivalent to the New York City fiscal year, currently
July 1st to June 30th. The obligation of Tenant with respect to any additional
rent pursuant to this Article applicable to the last Tax Year of the Lease Term
or Extension Term, shall survive the expiration of the Lease Term or Extension
Term subject to the following sentence. Landlord’s failure to render bills for
Real Estate Taxes under the provisions of this Article shall not prejudice its
right to thereafter render said bill or bills for such fiscal year or any
subsequent fiscal year, so long as Landlord delivers same within one (1) year of
the end of any such fiscal year. The Base Rent reserved and covenanted to be
paid herein by Tenant to Landlord shall in no way be increased or decreased or
otherwise affected or imposed by reason of this Article.

 

(c)                                  In lieu of the collection method described
in Article 3.02(b) above, Landlord may elect to collect the Real Estate Taxes as
hereinafter set forth. Commencing July 1, 2010, and on the first day of each
month thereafter during the term hereof, Tenant shall pay, together with each
monthly installment of Base Rent, one twelfth (l/12th) of Tenant’s Tax Share of
the Real Estate Taxes for the current Tax Year, if available, in excess of the
Base Year Real Estate Taxes. If the amount of such current Real Estate Taxes is
not available, Tenant shall pay one-twelfth (l/12th) of Tenant’s Tax Share of
Real Estate Taxes, above the Base Year Real Estate Taxes, based upon the Real
Estate Taxes paid during the immediately preceding Tax Year until the amount of
current Real Estate Taxes is made available. Upon the amount of current Real
Estate Taxes being made available, Tenant shall forthwith remit the difference
between the Tenant’s Tax Share of Real Estate Taxes it had been paying pursuant
to the preceding sentence hereof and the Tenant’s Tax Share of Real Estate
Taxes, as made available, for the lapsed months of the new Tax Year. In the
event that Tenant’s actual Tax Share of Real Estate Taxes is less than the Tax
Share of Real Estate Taxes Tenant had been paying as aforesaid, then Landlord
shall credit against rent and/or promptly refund to Tenant any such overage paid
to Landlord, which obligation shall survive the expiration or earlier
termination of this Lease.

 

(d)                                 If the Real Estate Taxes for any Tax Year
shall be reduced after Tenant shall have paid Tenant’s Tax Share of such Real
Estate Taxes, then Landlord shall refund to Tenant within sixty (60) days
thereafter Tenant’s Tax Share of the net refund received by Landlord after
deduction of Tenant’s Tax Share of reasonable out of pocket expenses, including
fees of attorneys and real estate professionals, incurred by Landlord in
connection with reducing the assessed valuation and obtaining the refund. If the
Real Estate Taxes for any Tax Year shall be reduced before having been paid, the
amount of Landlord’s reasonable costs and expenses of obtaining such reduction
(but not exceeding the amount such reduction) shall be added to and be deemed
part of the Real Estate Taxes for such Tax Year. For purposes of this Lease, in
the event that in any Tax Year Real Estate Taxes are reduced to an amount less
than Real Estate Taxes for the Base Year, Real Estate Taxes shall nevertheless
be deemed to be equal to the Real Estate Taxes for the Base Year.

 

(e)                                  Only the installments due during any Lease
Year shall be included in the Real Estate Taxes for that Lease Year; any portion
of any assessment deemed payable after the term of this Lease, or any extension
of the Lease, shall not be Tenant’s obligation.

 

13

--------------------------------------------------------------------------------


 

(f)                                    Landlord warrants and represents to
Tenant that none of the expenses included within Real Estate Taxes shall be
included within any other charge payable under this Lease.

 

(g)                                 Anything contained herein to the contrary
notwithstanding, in no event shall Tenant be obligated to pay any estate,
inheritance, succession, capital levy, corporate franchise, gross receipts,
transfer or income tax of Landlord, or any charges in replacement or
substitution of or similar in character to the foregoing, nor shall any of the
same be deemed taxes payable by Tenant hereunder, unless the same be imposed in
lieu of the taxes and assessments payable by Tenant hereunder, and then only to
the extent that any such tax is solely applicable to commercial property owners
and the same would be payable if the Building were the only property of Landlord
subject to such alternate tax. In the event a tax is levied in substitution for
a tax which Landlord presently pays without reimbursement from Tenant, Landlord
shall pay such new tax without reimbursement from Tenant.

 

(h)                                 In the event Landlord elects to cause one or
more separate tax lots to be established for components of the Building,
Tenant’s payment of its Tax Share of the Real Estate Taxes will, in no event, be
greater than it would otherwise have been had Landlord not elected to cause
separate tax lots to be established.

 

(i)                                     Landlord’s and Tenant’s obligations
under this Article 3.02 shall survive termination of this Lease.

 

3.03                           WATER/SEWER CHARGES and GAS    (a) Tenant shall
pay to Landlord as additional rent within thirty (30) days of demand therefor,
together with evidence of the charges therefor from the respective utility
company, a sum equal to Tenant’s proportionate share of all water charges, sewer
rents and gas costs (“Water/Sewer & Gas Costs”) that Tenant’s floor area bears
to all floor are in the Building, as such items shall become payable.

 

(b)                                 Landlord, in its sole discretion, may
provide Tenant with a reasonably estimated annual budget based on the prior
calendar year charges evidenced to Tenant for Water/Sewer & Gas Costs for the
Building, in which event Tenant agrees to pay on the first day of each month, in
equal monthly installments without notice or demand therefor, its proportionate
share of this estimate. Landlord will provide an itemized accounting at the end
of the fiscal year of all Water/Sewer & Gas Costs incurred during the preceding
period, at which time Tenant shall be either credited or assessed for the
difference between the estimated and actual Water/Sewer & Gas Costs. All
assessments shall be paid within thirty (30) days of demand, together with
evidence of the charges therefor from the respective utility company.

 

3.04                           TENANT’S PROPORTIONATE SHARE    For the purposes
of this Lease, the Tenant’s floor area is 7,544 square feet. The total floor
area of the Building is 14,297 square feet. Tenant’s proportionate share of
Water/Sewer & Gas Costs is 53% [7,544 ÷ 14,297].

 

3.05                           COMPLIANCE WITH LAWS    (a)  Subject to
Landlord’s Work being completed in compliance with all applicable laws, Tenant
agrees at its own cost and expense to keep the Demised Premises in such order
and condition as shall conform to all applicable orders, rules and regulations
of all municipal, state and federal departments, boards, commissions and
governmental agencies now existing or hereafter created and, at its own cost and
expense,

 

14

--------------------------------------------------------------------------------


 

promptly execute and comply with all laws, rules, ordinances and regulations now
in force or hereafter enacted which affect the Demised Premises, exclusive of
any structural requirements which shall be Landlord’s sole obligation.

 

(b)                                 Subject to Landlord’s Work being completed
in compliance with all applicable laws, Tenant further agrees to comply, at
Tenant’s cost and expense, with all orders, regulations, rules and
recommendations, whenever issued, of the New York Board of Fire Underwriters or
of any similar organization and also to comply with the recommendations and
requirements of any insurance company which insures or participates in insuring
the Demised Premises against loss by fire, exclusive of any structural
requirements which shall be Landlord’s sole obligation.

 

(c)                                  Any provision of this Lease to the contrary
notwithstanding, Tenant’s obligation to comply with Federal, state, municipal
and other laws, rules, ordinances and the like, and pertaining to structural
alteration or modification of the Demised Premises, shall be applicable to only
the “particular manner in which Tenant conducts its business in the Demised
Premises;” and Tenant’s obligation to comply with any such law, rule or
ordinance, and pertaining to non-structural alterations or modifications of the
Demised Premises, shall be applicable to the Demised Premises generally, without
regard to the “particular manner in which Tenant conducts its business in the
Demised Premises.”

 

3.06                           TENANT’S UTILITIES    (a)  Landlord shall not be
required to furnish or supply heat, air-conditioning or electricity to Tenant
and/or the Demised Premises, subject to Landlord’s Work, and Landlord’s other
obligations set forth herein. Landlord shall cooperate with Tenant in Tenant’s
efforts to obtain telephone and cable television service to the Demised
Premises. Tenant may use the existing heating and air conditioning equipment and
any other Buildings systems serving the Demised Premises and shall maintain same
in safe operating condition and shall surrender same at the expiration of the
term of this Lease in the same condition as at the date hereof, less reasonable
wear and tear and Landlord’s repair obligations hereunder. Tenant agrees to
obtain and keep in continuous force and effect a maintenance contract for the
heating and air conditioning equipment and to maintain same in the ordinary
course as a condition to Landlord’s obligation to repair or replace the
condenser, evaporator and/or compressor components thereof.

 

(b)                                 The Demised Premises is or shall be, at
Landlord’s sole cost, separately metered for electricity. Tenant agrees to pay
directly to the provider for all utilities not otherwise provided for in this
Lease including, but not limited to, electricity consumed by Tenant as measured
by such meter(s). Landlord shall be responsible for the cost of maintaining the
utility service for such meter(s) at Landlord’s sole cost. Tenant shall pay for
utilities in connection with its use and occupancy of the Demised Premises
either directly to the utility furnishing same or to the Landlord, pursuant to
Article 3.03 above.

 

(c)                                  Any utilities supplied by Landlord shall be
charged at rates no higher than those which would be charged by the local
utility company.

 

(d)                                 If, due to any act or omission by Landlord,
its agents, employees or contractors, excepting the results of force majeure,
any utility or other service to the Demised Premises is

 

15

--------------------------------------------------------------------------------


 

interrupted for forty-eight (48) consecutive hours or more and, as a result
thereof, Tenant is unable to continue its normal business operations in the
Demised Premises, all Base Rent, additional rent and other charges payable
hereunder shall be equitably reduced for the period during which such
interruption exists taking into account all of the relevant facts and
circumstances. In the event of any such interruption of any utility or other
service to the Demised Premises, Landlord shall use reasonable diligence to
restore such service as soon as practicable.

 

3.07                           RUBBISH    Tenant shall, at its own cost and
expense, promptly dispose of all garbage, trash and waste arising from the
conduct of its business in the Demised Premises at such times and in such manner
so as to avoid any obnoxious or offensive smells or odors therefrom or otherwise
unreasonably interfering with the comfort and enjoyment of the other occupants
of the Building of which the Demised Premises forms a part. Tenant shall keep
all rubbish in covered containers in accordance with all governmental
rules ordinances and regulations.

 

ARTICLE IV

 

4.0.1                        LANDLORD’S OBLIGATIONS    Except for Landlord’s
Work, Landlord shall not be required to perform any work on the Demised
Premises. Excepting Landlord’s Work, any work which Tenant may require for the
preparation of the Demised Premises for Tenant’s use shall be performed by
Tenant, at Tenant’s own cost and expense. Excepting Landlord’s Work, any
equipment or work which the Landlord installs or constructs in the Demised
Premises at the written request of Tenant and on Tenant’s behalf shall be paid
for by Tenant within fifteen (15) days after receipt of a detailed invoice
therefor at the reasonable out of pocket cost plus five (5%) percent thereof for
overhead.

 

4.02                           CHANGES AND ADDITIONS TO BUILDINGS    (a)
Landlord hereby reserves the. right at any time to make alterations or additions
to and to construct additional stories on the Building in which the Demised
Premises are contained or additions thereto and to build additional stories on
the same, so long as same does not adversely affect Tenant’s use, occupancy and
access to the Demised Premises or otherwise unreasonably interfere with Tenant’s
use, occupancy and access.

 

(b)                                 In the event that Landlord shall construct
an addition or enlargement of any floor, or construct additional floor(s), to
the Building, then Tenant’s proportionate share, as stated in paragraph 3.04,
shall be reduced under the formula prescribed in paragraph 3.04.

 

(c)                                  In no event shall Tenant be responsible for
any of the costs or expenses paid or incurred by Landlord in performing any
Landlord’s construction. Landlord shall diligently prosecute Landlord’s
construction to completion without interruption or delay, in a good and
workmanlike manner. If Landlord’s construction affects or shall otherwise result
in other work required in the Demised Premises, including, without limitation,
upgrading any construction or systems in the Demised Premises to comply with
applicable building codes, Landlord shall perform such other work as may be
required, all at Landlord’s sole cost and expense in the

 

16

--------------------------------------------------------------------------------


 

manner required hereunder:

 

(d)                                 Any scaffolding or other construction aid
(collectively, “construction aids”) or covering utilized or authorized by
Landlord in connection with Landlord’s construction during the term of this
Lease shall be constructed and maintained above the level of Tenant’s storefront
and signage and otherwise installed .and maintained in a manner so as not to
block or diminish access to or visibility of the Demised Premises and Tenant
shall have the right to place its name, logo and advertising content on any such
construction aids, at Landlord’s cost and expense. Landlord shall use diligent
efforts to remove any such construction aids as soon as possible.
Notwithstanding anything contained in this Lease to the contrary, Landlord will
not permit any projections, vertical or horizontal, to be erected or maintained
(other than Tenant’s signs) which will project along the front or side of the
Building so as to in any manner obstruct the view of Tenant’s signs or its store
front.

 

4.03                           ALTERATIONS    (a) All alterations, decorations,
additions or improvements, except movable trade fixtures, made by either party
shall become the property of Landlord upon installation, unless Landlord shall
elect otherwise at the time that Tenant submits plans to Landlord for its
approval, to the extent such approval is required under this Lease, and if no
approval was required, then as to any such alterations, decorations, additions
or improvements made without approval, Landlord may elect otherwise by giving
notice not less than sixty (60) days prior to the expiration or other
termination of this Lease, or any renewal or extension thereof. In the event
that Landlord shall elect otherwise, then such alterations, installations,
additions or improvements made by Tenant upon the Demised Premises, as Landlord
shall elect, shall be removed by Tenant and Tenant shall restore the Demised
Premises to the original condition, at its own cost and expense, prior to the
expiration of the term. All damage or injury to the Demised Premises, and to its
fixtures, appurtenances and equipment caused by Tenant moving property in or out
of the Building, or by installation or removal of furniture, fixtures or other
property, shall be repaired by Tenant. There shall be no allowance to Tenant for
a diminution of rental value and no liability on the part of Landlord by reason
of inconvenience, annoyance or injury to business arising from Landlord, Tenant,
or others, making any repairs, alterations, additions, or improvements to any
portion of the Building or Demised Premises, or to fixtures, appurtenances, or
equipment thereof, and/or by reason of failure of Landlord or others to make any
repairs, alterations, additions or improvements in or to any portion of the
Building or of Demised Premises, or to the fixtures, appurtenances or equipment
thereof except as specifically set forth herein. Landlord reserves the right to
stop the service of the heating, air conditioning, plumbing and electrical
systems when repairs, alterations or improvements are reasonably necessary,
until such repairs, alterations or improvements shall have been completed;
provided that Landlord uses diligent efforts to minimize any interference with
Tenant’s use and occupancy of the Demised Premises and diligently procures such
work to completion. Notwithstanding anything contained herein to the contrary,
in no event shall Tenant be obligated to remove any demising wall(s) between the
Demised Premises and the common area vestibule.

 

(b)                                 Tenant covenants throughout the term hereof,
at its sole cost and expense, to keep the Demised Premises, and all fixtures and
equipment therein, all utility systems, and all signs of Tenant erected outside
thereof, in good repair, order and condition, making all repairs thereto as may
be reasonably required or necessary, ordinary as well as extraordinary, foreseen
and

 

17

--------------------------------------------------------------------------------


 

unforseen, but the provisions of this Lease shall not require Tenant to make
repairs to the structural parts of the Building, including, but not limited to,
bearing walls, beams, or roof, it being agreed and understood that Landlord
shall make all structural repairs, unless the conditions necessitating such
repairs to structural parts shall have been solely caused by Tenant, its agents,
servants or invitees and subject to Article 3.05(c) hereof; it being agreed,
however, that store fronts shall not be deemed structural parts of the Building
within the meaning of the foregoing, and repairs to store fronts are ordinary
repairs.

 

(c)                                  If Tenant refuses or neglects to repair
property as required in this Lease agreement and to the reasonable satisfaction
of Landlord within thirty (30) days or such longer period as is reasonable under
the circumstances, after written demand, Landlord may make such repairs and
shall not be liable to Tenant for any loss or damage that may occur to Tenant’s
merchandise, fixtures, or other property, or to Tenant’s business by reason
thereof, except if arising from Landlord’s, Landlords agents’, employees’ and/or
contractors’ negligence or willful misconduct, and upon completion thereof,
Tenant shall pay Landlord’s cost for making such repairs plus fifteen (15%)
percent for overhead and supervision, as additional rent, to be paid by Tenant
within ten (10) business days of receipt of a detailed statement from Landlord
setting forth said charges and disbursements.

 

(d)                                 Landlord shall assist and cooperate with
Tenant, without charge to Tenant, in obtaining any and all building permits,
licenses, approvals and temporary and permanent certificates of occupancy which
may be required for any alterations permitted pursuant to the terms hereof and
the lawful construction and occupancy of the Demised Premises for the permitted
use.

 

(e)                                  The Tenant’s plans and renderings depicting
Tenant’s alterations to the Demised Premises and attached to this Lease as
Schedule D are approved by the Landlord. Landlord shall not unreasonably
withhold or delay approval of Tenant’s requests for reasonable modifications to
the plans attached as Schedule D, or other initial alterations.

 

4.04                           LANDLORD’S RIGHT TO ENTER    (a) Landlord or
Landlord’s agents shall have the right to enter the Demised Premises at
reasonable times, upon reasonable prior written notice to examine the same and
to show the Demised Premises to prospective purchasers of the Building, to make
such repairs, alterations, improvements or additions as Landlord may deem
necessary or desirable, to service the Building hot water heater, to read or
have read the electrical meters that service the Demised Premises and other
spaces of the Building, and Landlord shall be allowed to take all material into
and upon said Demised Premises (but may not store any of same in the Demised
Premises) that may be required therefore. During the six months prior to the
expiration of the term of this Lease, or any renewal term, Landlord may exhibit
the Demised Premises to prospective tenants or purchasers, upon reasonable
advance notice and at mutually agreeable times with a representative of Tenant
present at all such times. At no time during the Lease Term shall Landlord or
Landlord’s agents have the right to enter the Demised Premises without a
representative of Tenant present pursuant to the foregoing restrictions. 
Furthermore, in no event shall Landlord have the right to enter into any areas

 

18

--------------------------------------------------------------------------------


 

designated by Tenant as “security areas” in the Demised Premises, as designated
by Tenant in its sole discretion, except upon reasonable notice during regular
business hours and accompanied by Tenant’s representative.

 

(b)                                 If an excavation shall be made upon land
adjacent to the Demised Premises, or shall be authorized to be made, Tenant
shall afford to the person causing or authorized to cause such excavation
license to enter upon the Demised Premises upon advance notice reasonable under
circumstances at mutually agreeable times with a representative of Tenant
present at all such entries, for the purpose of doing such work as shall be
reasonable to preserve the wall of the Building of which the Demised Premises
form a part from injury or damage and to support the same by proper foundations,
without any claim for damages or indemnification against Landlord or diminution
or abatement of rent.

 

4.05                           LANDLORD’S LIABILITY    Subject to Landlord’s
repair obligations set forth in this Lease, Landlord and Landlord’s agents and
employees shall not be liable, and Tenant waives all claims, for loss or damage
to Tenant’s business or damage to person or property sustained by Tenant or any
person claiming through Tenant resulting from any accident or occurrence (unless
caused by or resulting from the negligence or willful misconduct of Landlord,
its agents, contractors, servants or employees) in or upon the Demised Premises
or the Building, or any other part of the Building, including but not limited to
claims for damage resulting from: (i) any equipment or appurtenances becoming
out of repair; .(ii) injury done or occasioned by wind or rain; (iii) any defect
in or failure of plumbing, heating or air conditioning equipment, electric
wiring or installation thereof, gas, water and steam pipes, stairs, porches,
railings or walks; (iv) broken glass; (v) the backing up of any drain, sewer
pipe or downspout; (vi) the bursting, leaking, seeping or running of any tank,
tub, washstand, water closet, waste pipe, drain or any other pipe or tank in,
upon or about the Building or Demised Premises; (vii) the escape of steam, hot
water, gas, electricity or oil; (viii) water, snow or ice being upon or coming
through the roof, floor, walls, skylight, trapdoor, stairs, doorways, show
windows, walks or any other place upon or near the Building or the Demised
Premises or otherwise; (ix) the falling of any fixture, plaster, tile or stucco;
and (x) any act, omission or negligence of other tenants (other than Landlord or
its affiliates), licensees or of any other persons or occupants of the Building
or of adjoining or contiguous Buildings or property.

 

4.06                           MECHANIC’S LIENS    Except in connection with
Landlord’s Work, if any mechanic’s lien or other liens or orders for the payment
of money or any notice of intention to file a lien shall be filed against the
Demised Premises, or the Building or improvement of which the Demised Premises
form a part, by reason or arising out of any labor or material furnished or
alleged to have been furnished or to be furnished to the Demised Premises or any
occupant thereof, or for or by reason of any change, alteration or addition or
the cost or expense thereof or any contract relating thereto, or against the
interest of Landlord, Tenant shall cause the same to be cancelled and discharged
of record by bond or otherwise as allowed by law at the expense of Tenant within
thirty (30) days after Tenant receives notice of the filing thereof; and Tenant
shall also defend on behalf of Landlord, at Tenant’s sole cost and expense, any
action, suit or proceeding which may be brought thereon or for the enforcement
of such liens or orders, and Tenant will pay any reasonable out of pocket
damages and satisfy and discharge any judgment entered thereon and save harmless
Landlord from any claim or damage resulting therefrom.

 

19

--------------------------------------------------------------------------------


 

ARTICLE V

 

5.01                           LIABILITY INSURANCE    (a) Tenant shall, during
the entire term hereof, at Tenant’s expense, keep in full force and effect a
policy of public liability and property damage insurance with respect to the
Demised Premises, and the business operated by Tenant in said Demised Premises,
of which the limits of public liability shall not be less than $5,000,000.00 per
accident and the property damage liability shall not be less than $1,500,000.00.
The policy shall name Landlord, any person, firms or corporations designated by
Landlord in writing, and Tenant as insured, and shall contain a clause that the
insurer will not cancel or change the insurance without first giving Landlord
thirty (30) days prior written notice. The insurance shall be purchased from an
insurance company reasonably approved by Landlord and a copy of the policy or a
certificate of insurance shall be delivered to Landlord within ten (10) days
after signing of the Lease herein by both parties, or in any event prior to the
Commencement Date. Upon a failure, after five (5) days’ demand, of Tenant to
obtain the insurance policy described above, Landlord is hereby authorized to
obtain a policy of insurance, in the limits set forth above on behalf of Tenant
and the reasonable premiums for such policy, shall be due and payable with the
installment of rent next due.

 

(b)                                 Tenant’s insurance may be effected by
blanket coverage and limitations may be reached by or through excess liability
coverages or policies.

 

(c)                                  All policies of insurance to be maintained
by Landlord and/or Tenant under this Lease shall contain a waiver of subrogation
in favor of the other party hereto releasing such other party from any liability
to such party’s insurer. Furthermore, each party hereby releases the other
party, with respect to any claim (including a claim for negligence) which it
might otherwise have against the other party, for loss, damage or destruction
with respect to its property occurring during the term of this Lease to the
extent to which it is, or is required to be, insured under a policy or policies
containing a waiver of subrogation or permission to release liability.

 

(d)                                 Landlord covenants and agrees that at all
times during the term of this Lease, Landlord will maintain in force and effect
a policy or policies of fire and extended coverage insurance with so-called “all
risk” insurance endorsements covering the Demised Premises, the common areas and
the Building and all the improvements therein (except for Tenant’s trade
fixtures, inventory, equipment and other personal property) to the extent of no
less than one hundred (100%) percent of the full replacement cost thereof.
Landlord shall also provide commercial general liability coverage, including
broad form endorsement, of which the limits shall be no less than $5,000,000.00.

 

5.02                           PLATE GLASS    Tenant shall replace, at the sole
cost and expense of Tenant, any and all plate and other glass damaged or broken
from any cause whatsoever, exclusive of any act or omission of Landlord, its
agents, employees and/or contractors, in and about the Demised Premises.

 

5.03                           HOLD HARMLESS    (a) Tenant shall keep, save and
hold harmless Landlord

 

20

--------------------------------------------------------------------------------

 

from any and all damages and liability arising out of the occupancy of Tenant,
Tenant’s agents or servants, and from any loss or damage arising from any
default, beyond applicable notice, grace and cure periods, by Tenant hereunder.

 

(b)           In case Landlord shall, without fault on its part, be made a party
to any litigation commenced by or against Tenant, Tenant shall protect and hold
Landlord harmless and shall pay all reasonable, out of pocket costs, expenses
and reasonable attorneys’ fees incurred or paid by Landlord in connection with
such litigation; Tenant shall also pay all reasonable out of pocket costs,
expenses and reasonable attorney’s fees that may be incurred or paid by Landlord
in enforcing the covenants and agreements of this Lease.

 

(c)           Landlord shall keep, save and hold harmless Tenant from any and
all damages and liability arising out of the use, occupancy and maintenance of
the Building by Landlord, Landlord’s agents, employees and/or contractors, and
from any loss or damage arising from any default, beyond any applicable notice,
grace and cure periods, by Landlord hereunder.

 

5.04         ACTS OF INVITEES, ET AL.    Tenant shall be responsible for the
acts of its customers, guests, contractors, licensees, invitees and/or anyone
else, on the Demised Premises at the invitation of Tenant, or anyone in their
employ, or anyone occupying or using space.

 

ARTICLE VI

 

6.01         DEFAULT    (a) If Tenant defaults in fulfilling any of the
covenants of this lease other than the covenants for the payment of rent or
additional rent; or if the Demised Premises become vacant or deserted for more
than thirty (30) consecutive days, except in connection with a casualty,
alteration, force majeure event and/or an assignment of this Lease or subletting
of the Demised Premises; or if any execution or attachment shall be issued
against Tenant or any of Tenants property, whereupon the Demised Premises shall
be taken or occupied by someone other than Tenant, except as specifically herein
permitted; or if this lease be rejected under Section 365 of Title 11 of the
U.S. Code (Bankruptcy Code); then, in any one or more of such events, upon Owner
serving a written thirty (30) days notice upon Tenant specifying the nature of
said default, and upon the expiration of said thirty (30) days, if Tenant shall
have failed to comply with or remedy such default, or if the said default or
omission complained of shall be of a nature that the same cannot be completely
cured or remedied within said thirty (30) day period, and if Tenant shall not
have diligently commenced curing such default within such thirty (30) day
period, and shall not thereafter with reasonable diligence and in good faith
proceed to remedy or cure such default, then Owner may serve a written five
(5) days notice of cancellation of this Lease upon Tenant, and upon the
expiration of said five (5) days, this Lease and the term thereunder shall end
and expire as fully and completely as if the expiration of such five (5) day
period were the day herein definitely fixed for the end and expiration of this
Lease and the term thereof and Tenant shall then quit and surrender the Demised
Premises to Owner, but Tenant shall remain liable as hereinafter provided.

 

(b)           If the cancellation notice provided for in 6.01(a) hereof shall
have been given, and the term shall expire as aforesaid; or if Tenant shall fail
to make payment of the rent

 

21

--------------------------------------------------------------------------------


 

reserved herein, or any item of additional rent herein mentioned, or any part of
either, or in making any other payment herein required within five (5) business
days after notice thereof from Landlord; then, and in any of such events, Owner
may re-enter the Demised Premises and dispossess Tenant by summary proceedings,
and the legal representative of Tenant or other occupant of the Demised
Premises, and remove their effects and hold the Demised Premises as if this
Lease had not been made.

 

(c)           In the case of any such default, beyond applicable notice, grace
and cure periods, re-entry, expiration and/or dispossess by summary proceedings
or otherwise, (i) the rent shall become due thereupon and to be paid upon the
time of such reentry, dispossess and/or expiration, together with such
reasonable out of pocket expenses as Landlord may incur by reason thereof for
legal expenses, attorneys’ fees, brokerage, in putting the Demised Premises in
good order, and/or for preparing the same for re-rental; (ii) Landlord may relet
the Demised Premises or any part or parts thereof, either in the name of
Landlord or otherwise, for a term or terms which may at Landlord’s option be
less than or exceed the period which would otherwise have constituted the
balance of the term of this Lease, and may grant concessions or free rent; and
(iii) Tenant or the legal representative of Tenant shall also pay Landlord as
liquidated damages for the failure of Tenant to observe and perform said
Tenant’s covenants herein contained, any deficiency between the rent and
additional rent hereby reserved: and/or covenanted to be paid and the net
amount, if any, of the rents collected on account of the lease or leases of the
Demised Premises for each month of the period which would otherwise have
constituted the balance of the term of this Lease. The failure of Landlord to
relet the Demised Premises or any part or parts thereof or to collect rent
therefor shall not release or affect Tenant’s liability for damages; provided
Landlord uses diligent efforts to so relet the Demised Premises. Any such
liquidated damages shall be paid in monthly installments by Tenant on the due
date specified in this Lease and any suit brought to collect the amount of the
deficiency for any month shall not prejudice in any way the rights of Landlord
to collect the deficiency for any subsequent month by a similar proceeding.
Landlord, at Landlord’s option, may make such alterations, repairs, replacements
and/or decorations in the Demised Premises as Landlord in Landlord’s then
reasonable judgment, considers reasonably advisable and necessary for the
purpose of re-letting the Demised Premises; and the making of such alterations
and/or decorations shall not operate or be construed to release Tenant from
liability hereunder as aforesaid. In the event of a breach by Tenant of any of
the covenants or provisions hereof, beyond any applicable notice, grace and cure
periods, Landlord shall have the right of injunction and the right to invoke any
remedy allowed at law or in equity as if re-entry, summary proceedings and other
remedies were not herein provided for. Mention in this Lease of any particular
remedy shall not preclude Landlord from any other remedy, in law or in equity.

 

(d)           In the event Tenant shall fail to comply with or perform any of
the covenants, conditions or agreements herein contained on Tenant’s part to be
performed prior to expiration of applicable notice, grace and cure periods,
Landlord shall have the right (but not be obligated) to perform any such
covenants, conditions or agreements and Tenant agrees to pay to Landlord on
demand as additional rent hereunder, a sum equal to the reasonable out of pocket
amount expended by Landlord in the performance of such covenants, conditions or
agreements. In the event Landlord shall perform any such covenants, conditions
or agreements, Tenant agrees that Landlord, its agents or employees, may, upon
reasonable written notice and at reasonable

 

22

--------------------------------------------------------------------------------


 

times, enter the Demised Premises and that such entry and such performance shall
not constitute an eviction of Tenant, in whole or in part, nor relieve Tenant
from the continued performance of all covenants, conditions and agreements of
the Lease, and further agrees that Landlord shall not be liable for any claim
for loss or damage to Tenant or anyone through or under Tenant, except to the
extent arising from Landlord’s and/or its agents’, employees’ or contractors’
willful misconduct or negligence; provided, however, that Landlord uses
reasonable efforts to minimize any interference to Tenant.

 

6.02         NO WAIVER    The receipt by Landlord of Base Rent or additional
rent with knowledge of the breach of any covenant of this Lease shall not be
deemed a waiver of such breach. No provision of this Lease shall be deemed to
have been waived by Landlord or Tenant, unless such waiver be in writing signed
by Landlord or Tenant, as applicable. No payment by Tenant or receipt by
Landlord of a lesser amount that the Base Rent or additional rent then due shall
be deemed to be other than on account of full payments, nor shall any
endorsement or statement on any check or any letter accompanying any check or
payment as rent be deemed an accord and satisfaction, and Landlord’s right to
recover the balance of such rent or pursue any other remedy provided for by this
Lease and/or at law shall not be diminished

 

6.03         WAIVER OF JURY TRIAL    It is agreed that the parties shall, and
hereby do waive trial by jury in any action, proceeding or counterclaim brought
by either of the parties hereto against the other on any matters arising out of
or in any way connected with this Lease, the relationship of Landlord and
Tenant, Tenant’s use or occupancy of said Demised Premises, and/or any claim of
injury or damage. In the event Landlord commences any summary proceedings for
nonpayment of Base Rent or additional rent, Tenant will not interpose any
counterclaim in such proceedings (except for compulsory counterclaims). Tenant
may assert such claims in a separate action.

 

6.04         WAIVER OF REDEMPTION    Tenant hereby expressly waives any and all
rights of redemption granted by or under any present or future laws in the event
of Tenant being evicted or dispossessed for any cause, or in the event of
Landlord obtaining possession of the Demised Premises, by reason of the default,
beyond applicable notice, grace and cure periods, by Tenant of any of the
covenants and conditions of this Lease, or otherwise. No receipt of monies by
Landlord from Tenant after the termination or cancellation of this Lease, in any
lawful manner, shall reinstate, continue or extend the term of this Lease, or
affect any notice theretofore given to Tenant, or operate as a waiver of the
right of Landlord to enforce the payment of fixed or additional rent or rents
then due, or thereafter falling due or operate as a waiver of the rights of
Landlord to recover possession of the Demised Premises by proper suit, action,
proceeding or remedy. It is agreed that, after the service of notice to
terminate or cancel this Lease as elsewhere herein provided and pursuant to the
terms herein contained, or the commencement of suit, action or summary
proceeding, or any other remedy, or after a final order or judgment for the
possession of the Demised Premises, Landlord may demand, receive and collect any
monies due, or thereafter falling due, without in any manner affecting such
notice, proceeding, suit, action, order or judgment. Any and all such monies
collected shall be deemed to be payments towards satisfying Tenant’s obligations
to Landlord.

 

6.05         VENUE    In the event of any dispute under the terms of this Lease,
the parties

 

23

--------------------------------------------------------------------------------


 

agree that the venue for settling the dispute, will be placed in New York
County, State of New York and none other.

 

6.06         REMEDIES CUMULATIVE    All the rights and remedies herein given to
Landlord for the recovery of the Demised Premises because of the default, beyond
applicable notice, grace and cure periods, by Tenant in the payment of any sums
which may be payable pursuant to the terms of this Lease, or the right to
re-enter and take possession of the Demised Premises upon the default or breach
of any other covenants beyond applicable notice, grace and cure periods, or the
right to maintain any action for Base Rent or additional rent, or damages and
all other rights and remedies allowed at law or in equity, are hereby reserved
and conferred upon Landlord as distinct, separate and cumulative remedies, and
no one of them, whether exercised by Landlord or not, shall be deemed to be in
exclusion of any of the others. All rights and remedies herein given to Tenant
because of default, beyond applicable notice, grace and cure periods, by
Landlord hereunder and all other rights and remedies allowed at law or in
equity, are hereby reserved and conferred upon Tenant as distinct, separate and
cumulative remedies and no one of them, whether exercised by Tenant or not,
shall be deemed to be in exclusion of any of the others.

 

ARTICLE VII

 

7.01         ASSIGNMENT AND SUBLETTING    (a) Tenant shall not assign this
Lease, or any interest herein, or mortgage or hypothecate this Lease, or any
interest herein, or permit the use of the Demised Premises by any person or
persons other than Tenant, or sublet the Demised Premises in whole or in part,
without Landlord’s prior written consent, which shall not be unreasonably
withheld, conditioned or delayed. This prohibition against assigning or
subletting shall be construed to include any transfer of this Lease from Tenant
by merger, consolidation, liquidation or otherwise by operation of law and
except to the extent otherwise set forth herein, shall require the written
consent of Landlord, which shall not be unreasonably withheld, conditioned or
delayed.

 

(b)           Any consent by Landlord to an assignment and/or sublease shall
apply only in the given instance, and a further like act by Tenant or its
assignee or subtenant shall require a further prior written consent of Landlord.
If Tenant is a corporation, the issuance or transfer of any of the shares of
stock of said corporation which results in a change in the ownership of (i) the
voting control and/or (ii) the majority of the issued and outstanding stock of
said corporation, as compared with such ownership on the date of this Lease,
shall be deemed to be an assignment prohibited hereby.

 

(c)           In the event that Tenant shall seek Landlord’s permission to
assign this Lease or sublet the Demised Premises, Tenant shall provide to
Landlord the name, address and financial statement of the proposed assignee or
sublessee and such other information concerning such proposed assignee or
sublessee as Landlord may reasonably require. Any sublessee, assignee or
transferee must be of a similar character to the Tenant.

 

(d)           In the event that Tenant shall at any time during the term of this
Lease sublet all or any part of the Demised Premises or assign this Lease,
either with the consent of Landlord as

 

24

--------------------------------------------------------------------------------


 

herein provided or without the consent of Landlord as permitted herein, then,
and in such event, it is hereby mutually agreed that Tenant shall nevertheless
remain fully liable under all the terms, covenants and conditions of this Lease
including, but not limited to, the provisions for the payment of rent. Tenant’s
liability hereunder shall be continuing and shall in no way be affected,
modified, increased or diminished by reason of (i) any subsequent assignment or
subletting, renewal, modification or extension of this Lease, or (ii) any
modification or waiver of or change in any of the terms, conditions and
covenants of this Lease, or (iii) any extension of time that may be granted by
Landlord to any assignee or sublessee, its successors or assigns, or (iv) a
changed or different use of the Demised Premises consented to in writing by
Landlord, or (v) any dealings, transactions, or matters occurring between
Landlord and said assignee or sublessee, its successors or assigns whether or
not notice thereof is given to Tenant. If this Lease be assigned, subleased or
any part thereof be subleased or occupied by anybody other than Tenant, Landlord
may collect from the assignee, sublessee or occupant any rent or other charges
payable by Tenant under this Lease, and apply the-amount collected to the rent
and other charges herein reserved, but such collection by Landlord shall not be
deemed an acceptance of the assignee, sublessee or occupant as a tenant nor a
release of Tenant from performance by Tenant under this Lease.

 

(e)           Landlord shall not unreasonably withhold, delay or condition its
consent to an assignment of this Lease in connection with a bona fide sale of
Tenant’s business (conducted at the Demised Premises), provided (i) the assignee
assumes in writing the performance and observance of all the terms, covenants
and conditions of this Lease on the part of Tenant to be performed and observed;
(ii) the assignee shall conduct its business in accordance with the permitted
uses; (iii) the assignee shall have substantial retail or banking experience;
and (iv) a duplicate original of the assignment and assumption is delivered to
Landlord within five (5) business days after its execution, to the extent
permitted by law and/or banking regulations and if not, at such time when
delivery of same is permitted.

 

(f)            In the event of any sale, assignment, sublease or other transfer
of this Lease either by consent, court or administrative proceeding, or
otherwise, whereby the Base Rent and or additional rent provided for in said
assignment, sublease or other transfer exceeds the Base Rent and/or additional
rent payable by Tenant to Landlord as provided in this Lease, less Tenant’s
reasonable out of pocket costs, if any, for brokerage fees and commissions,
legal fees and tenant concessions in connection with the assignment and/or
sublease (the “Excess Rent”), then this Excess Rent shall be shared by Landlord
and Tenant equally, and Landlord’s share of such Excess Rent shall be due and
payable to Landlord in addition to annual Base Rent and additional rents
provided for in this Lease. This provision shall be binding upon Tenant, Tenants
representatives, and Tenant’s transferees.

 

(g)           Notwithstanding anything contained in this Lease to the contrary,
Tenant shall have the right to assign, transfer or otherwise convey this Lease
or sublet all or any portion of the Demised Premises (without the consent of
Landlord and without the necessity to share any proceeds of such transaction
with Landlord) in connection with (i) a merger, consolidation or reorganization
of Tenant, (ii) a sale of any of the capital stock of, or equity interest in,
Tenant, or (iii) a sale of all or a substantial portion of the assets of Tenant,
or the stock of Tenant or leases for (or assets of) branches operating under the
then-current trade name of Tenant conducting

 

25

--------------------------------------------------------------------------------


 

business in the majority of Tenant’s branches in the region in which the
Building is located, or (iv) any assignment or subletting involving an
Affiliate.

 

(h)           If Landlord and an unaffiliated assignee of Tenant amend this
Lease, Tenant shall not be liable for the performance and observance of the
obligations to be performed by the assignee pursuant to the provisions of this
Lease, as amended; however; Tenant shall remain liable for the performance and
observance of all the original obligations to be performed by Tenant pursuant to
this Lease (unless otherwise expressly provided in this Lease), provided that
Tenant shall have received copies of any default notice(s) and a reasonable
opportunity to cure any such default.

 

(i)            The issuance or transfer of the stock, partnership interests or
other equity interests of Tenant (i) as a result of the public offering or
trading of Tenant’s stock on a nationally recognized exchange or on the NASDAQ
over-the-counter market or (ii) as a result of a private placement or other
raising of funds to be invested in Tenant for future expansion or additional
working capital, shall not be deemed to be an assignment, transfer or change in
control requiring Landlord’s consent.

 

(j)            For the purposes of this Lease, the term “Affiliate” shall mean
Tenant’s parent or any division, subsidiary or affiliate of Tenant as Tenant’s
parent, or any other entity controlling, controlled by, or under common control
or ownership with Tenant, Tenant’s parent or any successor to any of the
aforesaid.

 

(k)           In the event of any assignment of this Lease or subletting of all
or any portion of the Demised Premises, the assignee or subtenant, as the case
may be, shall have the right to change the permitted use as contemplated herein,
subject to Landlord’s approval.

 

ARTICLE VIII

 

8.01         SUBORDINATION AND NON-DISTURBANCE    (a) Within thirty (30) days of
the date hereof, Landlord shall deliver to Tenant from each existing mortgagee
or other holder of an interest in the Demised Premises (each a “Lender”)
superior to Tenant’s leasehold interest therein a fully executed and notarized
written agreement (hereinafter referred to as a “Non-Disturbance Agreement”) in
substantially the form annexed hereto as Schedule C. In the event that Landlord
fails to timely provide a Non-Disturbance Agreement as aforesaid, then Tenant
shall have the right to either (x) terminate this Lease upon notice to Landlord
or (y) receive an abatement of Base Rent due hereunder on a per diem basis for
each day that Landlord fails to deliver same after expiration of the aforesaid
thirty (30) day period.

 

(b)           Landlord’s right and privilege to subordinate this Lease to future
Lenders is conditioned upon Landlord delivering to Tenant a fully executed and
notarized Non-Disturbance Agreement, in substantially the form annexed hereto as
Schedule C, from any future Lender

 

(c)           Tenant agrees, upon demand, without cost, to execute instruments
as may be reasonably required to further effectuate or confirm such
subordination, any such Lender, Landlord and Tenant shall have entered into a
Non-Disturbance Agreement, which shall provide

 

26

--------------------------------------------------------------------------------


 

to Tenant the benefits described in this Article 8:01. Except as expressly
provided in this Lease by reason of the occurrence of a Tenant default, beyond
applicable notice, grace and cure periods, Tenant’s tenancy and Tenant’s rights
under this Lease shall not be disturbed, terminated or otherwise adversely
affected, nor shall this Lease be affected, by any default or otherwise under
any Mortgage, and in the event of a foreclosure or other enforcement of any
Mortgage, or sale in lieu thereof, the purchaser at such foreclosure sale shall
be bound to Tenant for the Term of this Lease and any Extension Term, the rights
of Tenant under this Lease shall expressly survive, and this Lease shall in all
respects continue in full force and effect so long as no Tenant default has
occurred and is continuing beyond applicable notice, grace and cure periods.
Tenant shall not be named as a party defendant in any such foreclosure suit,
except as may be required by Law.

 

(d)           At any time prior to the expiration of the Lease Term, Tenant
agrees, at the election-and upon demand of any Landlord of the Demised Premises,
or of a Lender who has executed and delivered a Non-Disturbance Agreement for
Tenant’s benefit pursuant to Paragraph 8.01(a) or (b) above, to attorn, from
time to time, to any such Landlord or Lender, upon the terms and conditions of
this Lease, for the remainder of the Term. The provisions of this Paragraph
8.01(d) shall inure to the benefit of any such Landlord or Lender, shall apply
notwithstanding that, as a matter of law, this Lease may terminate upon the
foreclosure of the Mortgage so long as a new lease is entered into between
Tenant and the holder of such Mortgage on the same remaining terms and
conditions as this Lease, shall be self-operative upon any such demand, and no
further instrument shall be required to give effect to said provisions.

 

(e)           Landlord hereby represents that the only existing Lender is TD
BankNorth.

 

8.02         ESTOPPELS    (a)   Within twenty (20) days after request therefor
by Landlord, Tenant agrees to deliver a certification, in recordable form
(“Tenant’s Estoppel”), certifying that this Lease is unmodified and in full
force and effect (or if there shall have been modifications that the same is in
full force and effect as modified and stating the modifications) and’ the dates
to which the Base Rent, additional rent and other charges have been paid in
advance, if any, and stating whether or not, to the best knowledge of the signer
of such certificate, Tenant is in default in the performance of any covenant,
agreement or condition contained in this Lease, beyond applicable notice, grace
and cure periods, and, if so, specifying each such defaults of which the signer
may have knowledge, and any other information reasonably requested by Landlord,
it being intended that any such statement delivered pursuant to this Section may
be relied upon by any proposed mortgagee or purchaser.

 

(b)           Within twenty (20) days after request therefor by Tenant, Landlord
agrees to deliver to Tenant a statement (the “Landlord Estoppel”) in writing
certifying that this Lease is unmodified and in full force and effect (or if
there shall have been modifications that the same is in full force and effect as
modified and stating the modifications) and the dates to which the Base Rent,
additional rent and other charges have been paid in advance, if any, and stating
whether or not, to the best knowledge of the signer of such certificate, Tenant
is in default in the performance of any covenant, agreement or condition
contained in this Lease, beyond applicable notice, grace and cure periods, and,
if so, specifying each such default of which the signer may have knowledge, and
any other information reasonably requested by Tenant, it being intended

 

27

--------------------------------------------------------------------------------


 

that any such statement delivered pursuant to this Section may be relied upon by
any prospective lender, assignee or subtenant of Tenant’s interest in this
Lease.

 

ARTICLE IX

 

9.01         RESTORATION    (a) Tenant must give Landlord prompt notice of fire,
accident, damage or dangerous or defective condition at the Demised Premises to
the extent known. If the entire Demised Premises cannot be used because of fire
or other casualty, Tenant is not required to pay rent from the time the Demised
Premises first became unusable until ten (10) days after Landlord notifies
Tenant of substantial completion of Landlord’s restoration work. If only part of
the Demised Premises cannot be used, Tenant must pay rent for the usable
portion. Should Landlord opt to rebuild as provided for in paragraph (b) of this
section, Landlord need only repair the damaged structural parts of the Demised
Premises. Landlord is not required to repair or replace any equipment, fixtures,
furnishings or decorations. Landlord is not responsible for delays due to
settling insurance claims, obtaining estimates, labor and supply problems or any
other cause not fully under Landlord’s control, so long as Landlord uses
diligent efforts with regard to same.

 

(b)           Within thirty (30) days after the date of such casualty, Landlord
shall reasonably determine whether the repair and restoration of the Building
will take in excess of one hundred eighty (180) days. If the repair or
restoration of the Building will take in excess of one hundred eighty (180)
days, then either party shall have the right to terminate this Lease upon notice
given within thirty (30) days of Landlord’s determination, in which event the
Lease shall terminate thirty (30) days after such notice and Landlord shall
promptly deliver to Tenant any prepaid rent and security deposited with Landlord
hereunder. Notwithstanding anything to the contrary contained in this Lease, if
the Demised Premises is damaged or destroyed by fire or any casualty which
cannot, despite diligent, good faith efforts be repaired or restored within one
hundred eighty (180) days following the date on which such damage occurs, then
Tenant may elect to terminate this Lease upon at least thirty (30) days prior
written notice and Landlord shall promptly deliver to Tenant any prepaid rent
and security deposited with Landlord hereunder. In addition, if Tenant does not
have the right to terminate as aforesaid, then, if the Building and/or Demised
Premises is not actually repaired and restored within two hundred ten (210) days
from the date of such casualty, Tenant may cancel this Lease at any time before
Landlord completes the repairs to the Building and delivers the restored Demised
Premises to Tenant and in such event, Lander shall promptly deliver to Tenant
any prepaid rent and security deposited with Landlord hereunder. Furthermore,
Tenant shall have the right to terminate this Lease in the event of any casualty
affecting the Building and/or the Demised Premises, which occurs during the last
two (2) years of the term of this Lease and, in such event, Landlord shall
promptly deliver to Tenant any prepaid rent and security deposited with Landlord
hereunder. This section is intended to replace the terms of New York Real
Property Law Section 227.

 

(c)           Tenant shall have no entitlement or right to any insurance
proceeds payable to Landlord as a result of damage to the Building.

 

(d)           Tenant shall have no claim against Landlord for the value of any
unexpired term of

 

28

--------------------------------------------------------------------------------


 

this Lease in the event of damage to the Building.

 

(e)           Whether destruction is partial or total, Tenant shall, upon
reasonable prior notice, remove its moveable stock, fixtures and equipment to
facilitate Landlord’s restoration.

 

9.02         EMINENT DOMAIN    (a) If the whole of the Demised Premises shall be
acquired or condemned by Eminent Domain or otherwise for any public or
quasi-public use or purpose, then and in that event, the term of this Lease
shall cease and terminate upon the date of title vesting in such proceeding.

 

(b)           If part of the Demised Premises shall be acquired or condemned by
Eminent Domain or otherwise for any public or quasi-public use, the Base Rent
and additional rent to be paid hereunder shall be apportioned on the basis of
the floor area so taken. In the event such partial taking shall exceed fifty
(50.0%) percent of Tenant’s floor area, this Lease may be cancelled by either
party upon the giving of five (5) days notice within thirty (30) days from the
date title shall vest in the condemning authority. If less than fifty percent
(50%) of Tenant’s floor area is taken, but such taking affects Tenant’s access
to, ingress and/or egress or otherwise adversely affects Tenant’s use and
occupancy of the Demised Premises, as determined in Tenant’s sole and absolute
discretion, then Tenant shall have the right to terminate this Lease upon notice
to Landlord and Landlord shall promptly refund to Tenant any prepaid rent and
the security deposit then held by Landlord.

 

(c)           In no event shall Tenant have a claim for or be entitled to the
value of any unexpired term of this Lease, nor otherwise be entitled to any part
of the award paid for such condemnation and Landlord is to receive the full
amount of such award, Tenant hereby expressly waiving any right or claim to any
part thereof. Nothing contained herein shall be deemed to prevent Tenant from
making a claim in any condemnation proceedings for the cost of Tenant’s move and
the unamortized cost of Tenant’s leasehold improvements; provided that such
claim does not diminish Landlord’s award

 

ARTICLE X

 

10.01       SIGNAGE    (a) Landlord has not conveyed to Tenant any rights in or
to the outside walls of the Building of which the Demised Premises form a part,
and Tenant shall not display or erect any awnings or other projections or do any
boring, or cutting or stringing of wires, or make any alterations, decorations,
additions or improvements in or to the Demised Premises, or in or to the
Building, without the prior written consent of Landlord, which consent shall not
be unreasonably withheld, conditioned or delayed. Notwithstanding the foregoing,
Tenant shall have the right to make interior decorative, non-structural
alterations, additions or improvements without Landlord’s consent. Anything to
the contrary herein notwithstanding, Tenant, at Tenant’s expense, shall have the
right to erect two (2) signs on the exterior of the Building, which may be
projecting and/or fascia signs (“Signs”).

 

(b)           Signs shall comply with all rules and regulations of any governing
authorities having jurisdiction thereof, including the obtaining of permits or
renewal of same.

 

29

--------------------------------------------------------------------------------


 

(c)           Signs shall not interfere with the signs of any other tenant in
the Building existing as of the date hereof, or block any windows of the
Building.

 

(d)           Signs shall be erected only in such place as shall be reasonably
designated by Landlord and such manner as prescribed in the Tenant’s plans and
specifications as approved by Landlord’s architect, or as approved in writing by
Landlord, in either case, which approval shall not be unreasonably withheld,
conditioned or delayed.

 

(e)           Tenant shall remove the Signs and re-install at Landlord’s expense
or, at Tenant’s election, replace the Signs, at Tenant’s expense, if required to
facilitate Building maintenance pursuant to local laws.

 

(f)            Tenant shall remove the Signs, at Tenant’s expense, at or prior
to the termination of its tenancy, without damage to the Building and shall
restore the Building to its condition before installation of Signs to the extent
reasonably possible, reasonable wear and tear excepted.

 

10.02       SECURITY GATES    Tenant may, at Tenant’s cost and expense, have an
interior, mesh-type security gate installed within the storefront of the Demised
Premises. Said security gate shall be installed without damage to the Building
and shall be erected only in such place and in such manner as prescribed in the
plans and specifications approved by Landlord or Landlord’s architect, which
approval shall not be unreasonably withheld conditioned or delayed.

 

ARTICLE XI

 

11.01       LANDLORD’S COVENANT OF QUIET ENJOYMENT    Landlord covenants that,
upon Tenant paying the rent and additional rent, and observing and performing
all the terms, covenants and conditions on Tenant’s part to be observed and
performed, prior to the expiration of any applicable notice, grace and cure
periods, Tenant may peaceably and quietly enjoy the premises hereby demised
subject, nevertheless, to the terms and conditions of this Lease, and to any
ground Leases underlying the Lease and mortgages herein mentioned or provided
for. In any event, Tenant shall have the right to use and access the Demised
Premises twenty-four hours per day, seven days per week.

 

11.02      NO WASTE    Tenant shall not commit or suffer to be committed any
waste upon the Demised Premises, or any nuisance or other act or thing which may
unreasonably disturb the quiet enjoyment of any other tenant in the Building.

 

11.03      SURRENDER    Anything herein to the contrary notwithstanding, upon
the termination of this Lease and vacating of the Demised Premises, Tenant
agrees to leave the Demised Premises broom clean and in good repair, excepting
reasonable wear and tear and damage by casualty as permitted herein. The Tenant
shall remove its moveable trade fixtures and all of its property at the
termination of the term of this Lease, or same shall be deemed abandonment of
such property and removed by Landlord at the reasonable expense of Tenant.

 

11.04      HOLDOVER    Any holding over, after the expiration of the term
hereof, or

 

30

--------------------------------------------------------------------------------

 

an Extension Term, without the consent of Landlord, shall be deemed to be a
tenancy from month to month at a rate equal to 125% of the Base Rent then in
effect, plus additional rent. Nothing contained herein shall be construed as
authorization, or consent for Tenant to hold over beyond the expiration of the
term of this Lease.

 

11.05                     BROKER    Tenant represents that it has not dealt with
any broker in regard to the Demised Premises, or to bring about this Lease,
except for Transwestern and Colliers ABR, Inc. Landlord represents that it has
not dealt with any broker in regard to the Demised Premises, or to bring about
this Lease, except for G.E. Grace & Company, Inc. (“Landlord’s Broker”) and
Landlord agrees to pay G.E. Grace & Company, Inc., Colliers ABR, Inc. and
Transwestern pursuant to a Commission Agreement dated September 22, 2008 by and
between Landlord and G.E. Grace & Company, Inc. Tenant acknowledges that a claim
has been made against it by First New York Realty Co., Inc. for commissions
alleged to be due as a result of dealings with Tenant in regard to the Demised
Premises. Tenant acknowledges that neither Landlord nor G.E. Grace &
Company, Inc. were aware, or had reason to be aware, of Tenant’s dealings, if
any, with First New York Realty Co., Inc. in regard to the Demised Premises.
Tenant agrees to indemnify, save, protect, defend (including costs of defense)
and hold harmless Landlord and G.E. Grace & Company, Inc. from any claim for
commission or compensation sought by First New York Realty Co., Inc., and any
other broker, other than Landlord’s Broker, Colliers ABR, Inc. and Transwestern,
in connection herewith and with whom Tenant has dealt. Landlord agrees to be
defended by counsel of Tenant’s choice, provided that all costs of defense are
paid by Tenants ab initio. Landlord agrees to indemnify, save and protect and
hold harmless Tenant from any claim for commission or compensation sought by
Landlord’s Broker, Colliers ABR Inc. and Transwestern or any other broker with
whom Landlord has dealt, in connection herewith.

 

11.06                     COVENANTS    The provisions of this Lease are to be
construed as covenants and all the provisions hereof shall bind and inure to the
benefit of the parties hereto and their respective heirs, executors,
administrators, successors and assigns.

 

11.07                     NOTICES    All notices, consents, approvals, demands,
requests and other communications (collectively, “notices” and individually, a
“notice”) which are required or desired to be given by either party to the other
shall be in writing. All notices by either party to the other shall be sent by
United States registered or certified mail, return receipt requested, postage
prepaid, or by overnight mail, addressed to the other party at its address set
forth below, or personally delivered (with receipt acknowledged) to such address
or at such other address as it may from time to time designate in a notice to
the other party. All notices to Tenant shall be sent to Tenant, at the addresses
provided below. Notices which are given to Tenant or Tenant in the manner
aforesaid shall be deemed to have been given or served for all purposes
hereunder on (i) the third business day following the date on which such notice
was put into the mail, if sent by United States registered or certified mail,
return receipt requested, postage prepaid, (ii) the next business day following
the date such notice was sent, if sent by overnight mail, and (iii) the business
date such notice shall have been personally delivered or refused if sent by
personal delivery.

 

If to Landlord:

 

Kam Hing Realty-NYC, LLC

 

 

Attention: Arthur Courbanou

 

31

--------------------------------------------------------------------------------


 

 

 

308 Fifth Avenue

 

 

New York, New York 10001

 

 

 

With a copy to:

 

Zraick, Nahas & Rich, Esqs.

 

 

303 Fifth Avenue, Suite 1201

 

 

New York, New York 10016-6695

 

 

Attention: Robert Paul Rich, Esq.

 

 

 

If to Tenant:

 

Prior to the Commencement Date:

 

 

 

 

 

Wilshire State Bank

 

 

Attention: Regional Manager

 

 

11 West 32nd Street

 

 

New York, New York 10001

 

 

 

 

 

After the Commencement Date:

 

 

 

 

 

Wilshire State Bank

 

 

Attention: Regional Manager

 

 

308 Fifth Avenue

 

 

New York, New York 10001

with copies to:

 

 

 

 

 

 

 

Wilshire State Bank

 

 

3200 Wilshire Blvd., 7th Floor

 

 

Los Angeles, CA 90010

 

 

Attention: Chief Operations Administrator

 

 

 

and

 

Pryor Cashman LLP

 

 

7 Times Square, 3rd Floor

 

 

New York, New York 10036-6569

 

 

Attn: Ronald B. Kremnitzer, Esq.

 

11.08                CAPTIONS    The captions and article numbers, marginal
notes and index appearing in this Lease are inserted only as a matter of
convenience, and in no way define, limit, describe or affect the scope or intent
of this Lease.

 

11.09                DEFINITIONS    (a) The term “Landlord” as used in this
Lease means only the Landlord or the mortgagee in possession for the time being
of the land and Building (or the Landlord of the Lease of the Building, or of
the land and Building) of which the Demised Premises form a part, so that in the
event of any sale or sales of said land and Building or of said Lease, or in the
event of a Lease of said Building, or the land and Building, Landlord as named
in this Lease shall be and hereby is entirely freed and relieved of all
covenants and obligations of Landlord hereunder. It shall be deemed and
construed, without further agreement between the parties or their
successors-in-interest, that the purchaser or the lessee of the Building has
assumed and agrees to carry out any and all covenants and obligations of
Landlord hereunder

 

32

--------------------------------------------------------------------------------


 

including, but not limited to, the obligations in connection with the security
deposited by Tenant hereunder. The words “re-enter” and “re-entry” as used in
this Lease are not restricted to their technical legal meaning.

 

(b) The use of the neuter singular pronoun to refer to Landlord or Tenant shall,
nevertheless, be deemed a proper reference even though Landlord and/or Tenant
may be an individual, a corporation, a partnership or a group of two or more
individuals or corporations.

 

11.10                    DUE AUTHORIZATION    The parties each respectively
represent and warrant that it is (i) in good standing in its state of formation,
(ii) qualified to conduct business in the State of New York and (iii) has been
duly authorized to enter into this Lease pursuant to its terms.

 

11.11                    RECORDING    Tenant covenants not to place this Lease
or any memorandum of this Lease on record without the prior written consent of
Landlord.

 

11.12                    INVALIDITY OF PARTICULAR PROVISIONS    If any term or
provision of this Lease, or the application thereof to- any person or
circumstance, shall, to any extent, be invalid or unenforceable, then the
remainder of this Lease, or the application of such term or provision to persons
or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby and each term and provision of this
Lease shall be valid and be enforced to the fullest extent permitted by law.

 

11.13                    ENTIRE AGREEMENT    This Lease contains the entire
agreement between the parties, and any agreement hereafter made shall be
ineffective to change, modify, discharge or effect an abandonment of it in whole
or in part unless such agreement is in writing and signed by the party against
whom enforcement of the change, modification, discharge or abandonment is
sought.

 

11.14                    ATTORNEYS’ FEES AND COSTS:    If either party hereto is
made or otherwise becomes a party to any litigation commenced by or against the
other party involving the enforcement of any of the rights and remedies of such
party, or arising on account of the default of the other party in the
performance of such party’s obligations hereunder, after any applicable notice,
grace and cure periods, then the prevailing party in any such litigation shall
receive from the other party all reasonable costs and attorneys’ fees and
disbursements incurred by such party.

 

11.15                   MUTUAL WAIVER:    Landlord and Tenant, as between
themselves, hereby waive the right to seek or collect punitive or consequential
damages.

 

11.16                   WAIVER OF LANDLORD’S LIEN:    Landlord hereby expressly
waives any lien, right of distraint or related or similar rights now or
hereafter granted to Landlord by statute, or otherwise, with respect to Tenant’s
personal property, trade fixtures, inventory, or stock-in-trade in or on the
Demised Premises for non-payment of rent, default by Tenant, or any other reason
whatsoever; to the extent a waiver of any lien is unenforceable, Landlord hereby
subordinates such lien to the lien of any holder of indebtedness of Tenant.

 

33

--------------------------------------------------------------------------------


 

ARTICLE XII

 

12.01                     HAZARDOUS MATERIALS    (a) Landlord warrants and
represents that, to the Landlord’s knowledge without expert inspection, there
are no Hazardous Materials (as defined below) in the Demised Premises or the
Building systems serving same. Landlord covenants and agrees to comply with
Environmental Laws (as defined below). The term “Hazardous Materials” means
friable asbestos and friable asbestos-containing material; any chemical,
material or substance at any time defined as or included in the definition of
“hazardous substances”, “hazardous wastes”, hazardous materials”, “extremely
hazardous waste”, “biohazardous waste”, “pollutant”, “toxic pollutant”,
“contaminant”, “restricted hazardous waste”, “acutely hazardous waste”,
“radioactive waste”, “infectious waste”, “toxic substances”, or any other term
or expression intended to define, list or classify substances by reason of
properties harmful to health, safety or the indoor or outdoor environment
(including harmful properties such as ignitability, corrosivity, reactivity,
carcinogenicity, toxicity or words of similar import) under any Legal
Requirement; any oil, petroleum, petroleum fraction or petroleum derived
substance; mercury; urea formaldehyde foam insulation; electrical equipment
which contains any oil or dielectric fluid containing polychlorinated biphenyls;
provided, however, that such term shall not be deemed to include (a) limited
quantities of substances typically used and reasonably necessary for the
ordinary operation and maintenance of the Building and Building systems serving
the Demised Premises, so long as such substances are used, transported, stored
and handled in accordance with all Environmental Laws; or (b) oil, petroleum,
petroleum fractions or petroleum derived substances used for purposes of heating
or providing emergency power for the Building. “Environmental Laws” means all
applicable Federal, State and local laws, statutes, ordinances, permits, orders,
decrees, guidelines, rules, regulations and orders pertaining to health or the
environment (“Environmental Laws”), including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980
(“CERCLA”) and the Resource Conservation and Recovery Act (“RCRA”), as each of
the foregoing have been amended and may be amended from time to time. “Abatement
Work” shall be defined as the removal of any and all Hazardous Materials and the
delivery to Tenant of a clearance certificate from the applicable governmental
jurisdiction (or, if no governmental jurisdiction issues such certificate, then
from a licensed environmental hygienist) certifying the complete removal
thereof.

 

(b) If Hazardous Materials are discovered in the Demised Premises or Building
systems serving the Demised Premises at any time during the Lease Term hereof,
then, at Tenant’s request, Landlord shall, at its sole cost and expense,
promptly perform all Abatement Work and repair or replace all improvements
damaged by the Abatement Work. Base Rent and additional rent shall abate from
the date on which the Hazardous Materials are discovered and Tenant has ceased
conducting business from the affected portion(s) of the Demised Premises until
the date on which the Abatement Work is complete and all damaged improvements
are repaired or replaced to the extent that Tenant may reoccupy the entire
Demised Premises for the conduct of Tenant’s business. Any such abatement of
Base Rent and additional rent shall be in proportion to the square footage of
the affected portion(s) as against the square footage of the

 

34

--------------------------------------------------------------------------------


 

useable portion(s) of the Demised Premises.  Landlord shall be solely
responsible for and shall comply with all legal requirements with respect to
Hazardous Materials in the Demised Premises, provided that such Hazardous
Materials were not installed thereon by Tenant or Tenant’s employees or
contractors.

 

ARTICLE XIII

 

13.01                     RULES AND REGULATIONS    Tenant covenants and agrees
with Landlord to obey, in all respects, the following rules and regulations:

 

(1)                                  The delivery, shipping, loading or
unloading of merchandise, supplies and fixtures to and from the Demised Premises
shall be subject to such rules and regulations as in the reasonable judgment of
Landlord are reasonably necessary for the proper operation of the Building, so
long as same does not interfere with the conduct of Tenant’s business, use,
occupancy or access to the Premises;

 

(2)                                  No aerial, antennae, satellite dish or
microwave facility shall be erected on the roof or exterior walls of the
Building, or on the grounds, without obtaining the prior written consent of
Landlord in each instance, which consent shall not be unreasonably withheld,
conditioned or delayed. Any aerial, antennae, satellite dish or microwave
facility so installed without such written consent shall be subject to removal
without notice at any time;

 

(3)                                  No loudspeakers, televisions, phonographs,
radios or other devices shall be used in a manner so as to be heard outside of
the Demised Premises without the prior written consent of Landlord;

 

(4)                                  Tenant shall keep the Demised Premises at a
temperature sufficiently high to prevent freezing of water in pipes and
fixtures;

 

(5)                                  The plumbing facilities shall not be used
for any other purposes than that for which they are constructed, and no foreign
substance of any kind shall be thrown therein;

 

(6)                                  Tenant shall not burn any trash or garbage
of any kind in or about the Building;

 

(7)                                  No auction, fire, bankruptcy, selling out
sales, or sidewalk sales shall be conducted on or about the Demised Premises
without prior written consent of Landlord;

 

(8)                                  Intentionally Omitted.

 

(9)                                  Tenant shall not permit any unlawful or
immoral practice or business to be carried on or committed upon the Demised
Premises;

 

(10)                            Tenant shall not use the Demised Premises for
any purpose or in any manner

 

35

--------------------------------------------------------------------------------


 

whatsoever which create a nuisance or injure the reputation of the Building or
Landlord;

 

(11)         Tenant shall not bring, or permit to be brought or kept in or on
the Demised Premises, any inflammable, combustible or explosive fluid, material,
chemical or substance, except limited amounts in compliance with applicable
laws, or cause or permit any odors of cooking or other processes, or any unusual
or other objectionable odors to unreasonably permeate in or emanate from the
Demised Premises;

 

(12)                           Tenant shall maintain the Demised Premises free
of vermin, insects, and rodents, and shall provide for exterminating services to
the Demised Premises as needed;

 

(13)                          Tenant agrees to keep the store front and sidewalk
adjacent thereto and up to 18 inches into the street abutting the sidewalk clear
and free from any debris and litter, snow and ice, and graffiti. Tenant shall
sweep and maintain in clean condition the sidewalk in front of the Demised
Premises;

 

(14)         Tenant shall operate the Demised Premises during the term of this
Lease with due diligence and efficiency, unless prevented from doing so by cause
beyond Tenant’s reasonable control.

 

(15)         Tenant shall comply with all further reasonable rules and
regulations for the use and occupancy of the Building as Landlord from time to
time reasonably promulgates for the best interests of the Building. If Tenant
disputes the reasonableness of any future rule or regulation, Tenant shall so
notify Landlord within ninety (90) days after the promulgation thereof, and the
dispute shall be settled by arbitration by and in accordance with the rules then
existing of the American Arbitration Association. Landlord shall have no
liability for the violation of any rules or regulations by any other tenant
(unless such other tenant is Landlord or any of its affiliates), nor shall such
violation, or the waiver thereof, excuse Tenant from compliance. All rules and
regulations shall be enforced non-discriminately as to all tenants in the
Building.

 

Signature Page Follows

 

36

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have duly signed and sealed this Lease
as of the day and year first above written.

 

 

Witness for Landlord:

 

 

Landlord

 

 

 

KAM HING REALTY-NYC, LLC

 

 

By

Kam Hing Enterprises, Inc., Member

 

 

 

 

/s/ [ILLEGIBLE]

 

By

/s/ Howard Yung

 

 

 

Howard Yung, President

 

 

 

 

Witness for Tenant:

 

 

Tenant
WILSHIRE STATE BANK

/s/ [ILLEGIBLE]

 

By

/s/ David Kim

 

 

 

David Kim, Officer

 

 

 

 

 

ACKNOWLEDGEMENT PAGE FOLLOWS

 

37

--------------------------------------------------------------------------------


 

CALIFORNIA ALL-PURPOSE ACKNOWLEDGMENT

 

State of California

 

County of Log Angeles

 

On 

July 31, 2009 

 before me,

Katie Hahn, Notary Public

,

 

Date

 

Here Insert Name and Title of the Office

 

personally appeared

David kim

 

 

Name(s) of Signer(s)

 

 

 

,

who proved to me on the basis of satisfactory evidence to be the person whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his authorized capacity, and that by his signature on the
instrument the person, or the entity upon behalf of which the person acted,
executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

[g16132ks07i001.jpg]

WITNESS my hand and official seal.

 

 

 

Signature

/s/ Katie Hahn

Place Notary Seal Above

 

Signature of Notary Public

 

OPTIONAL

 

Though the information below is not required by law, it may prove valuable to
persons relying on the document and could prevent fraudulent removal and
reattachment of this form to another document.

 

Description of Attached Document

 

Title or Type of Document:

 

 

 

Document Date:

 

  Number of Pages:

 

 

 

Signer(s) Other Than Narhed Above:

 

 

Capacity(ies) Claimed by Signer(s)

 

Signer’s Name:

 

 

 

 

o            Individual

o            Corporate Officer —
Title(s):_________________________________________

o            Partner — o Limited o General

o            Attorney in Fact

o            Trustee

o            Guardian or Conservator

o            Other:

 

Signer Is Representing:

 

RIGHT THUMBPRINT OF SIGNER

Top of thumb here

 

 

Signer’s Name:

 

 

 

o            Individual

o            Corporate Officer —
Title(s):_________________________________________

o            Partner — o Limited o General

o            Attorney in Fact

o            Trustee

o            Guardian or Conservator

o            Other:

 

Signer Is Representing:

 

RIGHT THUMBPRINT OF SIGNER

Top of thumb here

 

 

©2007 National Notary Association · 9350 De Soto Ave., P.O. Box 2402 ·
Chatsworth, CA 91313-2402 · www.NationalNotary.org  Item #5907  Reorder: Call
Toll-Free 1-800-876-6827

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENTS

 

STATE OF NEW YORK

)

 

:ss.:

COUNTY OF

)

 

On the day of August in the year 2009, before me, the undersigned, personally
appeared                                 , personally known to me or proved to
me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacities, and that by
his/her/their signature(s) on the instrument, the individual(s), or the
person(s) upon behalf of which the individual(s) acted, executed the instrument

 

 

 

 

 

Notary Public

 

 

STATE OF NEW YORK

)

 

:ss.:

COUNTY OF NEW YORK

)

 

On the 3rd day of September in the year 2009, before me, the undersigned,
personally appeared Howard K. H. Yung, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacities, and that by his/her/their
signature(s) on the instrument, the individual(s), or the person(s) upon behalf
of which the individual(s) acted, executed the instrument

 

 

 

/s/ Robert Paul Rich

 

Notary Public

 

 

 

ROBERT PAUL RICH

 

 

 

Notary Public, State of New York

 

No. 02RI4746994

 

Qualified in Kings County

 

Commission Expires April 30, 2010

 

38

--------------------------------------------------------------------------------

 

[g16132ks09i001.jpg]

 

--------------------------------------------------------------------------------


 

[g16132ks09i002.jpg]

 

--------------------------------------------------------------------------------


 

[g16132ks09i003.jpg]

 

--------------------------------------------------------------------------------


 

[g16132ks09i004.jpg]

 

--------------------------------------------------------------------------------


 

[g16132ks09i005.jpg]

 

--------------------------------------------------------------------------------


 

[g16132ks09i006.jpg]

 

--------------------------------------------------------------------------------


 

Schedule A-2

 

LANDLORD’S WORK

 

Prior to and as a condition of delivery of possession of the Demised Premises to
Tenant, Landlord agrees to complete the following work (collectively,
“Landlord’s Work”):

 

1.             Landlord shall remove and dispose of all asbestos and/or asbestos
containing materials on the Basement, Ground floor and Second floor.  Landlord
will provide Tenant with ACP-5 certification.

 

2.             Electrical service to the Basement, Ground floor and Second floor
is to be separated from service to the balance of the Building and separately
metered for Tenant’s use. New electrical service shall be in two (2) meters (one
serving the ground floor and basement and the other serving the second floor of
the Demised Premises) each for Tenant’s exclusive use.

 

3.             Landlord shall deliver, in good working order, the HVAC
unit(s) that serve the Demised Premises. Provided that Tenant has obtained and
kept continuously in force and effect a commercially reasonable maintenance
contract pertaining to the HVAC unit(s) and has undertaken the manufacturer
required periodic maintenance of the same throughout the Lease Term, then
Landlord shall repair and/or replace, as needed and at Landlord’s sole cost the
condenser, evaporator and/or compressor components of the HVAC system.

 

 

Witness for Landlord:

 

Landlord

 

 

KAM HING REALTY-NYC, LLC

 

By

Kam Hing Enterprises, Inc., Member

 

 

 

/s/ [ILLEGIBLE]

 

By

/s/ Howard Yung

 

 

Howard Yung, President

 

 

 

Witness for Tenant:

 

Tenant

 

 

WILSHIRE STATE BANK,

 

 

 

/s/ [ILLEGIBLE]

 

By

/s/ David Kim

 

 

David Kim, Officer

 

40

--------------------------------------------------------------------------------


 

Schedule B

 

SURRENDER DECLARATION

 

Pursuant to Section 2.13(a)(iii) of the Lease between WILSHIRE STATE BANK
(“Tenant”) and KAM HING REALTY-NYC, LLC (“Landlord”) dated as
of                     , 2009, Tenant hereby surrenders the keys and possession
of the ground floor, second floor and basement (“Premises”) in the Building
known as and by the street address 308 Fifth Avenue York, New York 10001, to
Landlord, effective immediately.

 

Dated:

 

 

 

 

 

 

 

 

WILSHIRE STATE BANK, Tenant

 

 

 

By:

 

 

, Officer, and

 

 

 

By:

 

 

, Officer

 

 

Agreed to and Accepted as of this

 

                 day of                                 , 2

 

 

 

KAM HING REALTY-NYC, LLC

 

 

 

By:

 

 

 

Howard Yung, Member

 

 

41

--------------------------------------------------------------------------------


 

Schedule C

 

Form of Subordination, Non-Disturbance Attornment Agreement

 

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”)
is entered into by and among WILSHIRE STATE BANK (“Tenant”), whose address is
3200 Wilshire Boulevard, 7th Floor, Los Angeles, CA 90010, KAM HING REALTY-NYC,
LLC (“Landlord”), whose address is 308 Fifth Avenue, New York, New York 10001,
and                                  ( the “Lender”), whose address
is                                                       .

 

W I T N E S S E T H :

 

WHEREAS, Landlord, or its successor or designee, is the owner in fee simple of
the real property described in Exhibit A attached hereto, together with the
improvements thereon (collectively, the “Property”);

 

WHEREAS, Landlord and Tenant have entered into a certain Lease (as the same may
have been or may hereafter be amended, modified, renewed, extended or replaced,
the “Lease”), dated                        , 20                        , leasing
to Tenant a portion of the Property (the “Premises”);

 

WHEREAS, Lender is the holder of that certain mortgage dated as
of              and recorded in                     on                  (the
“Mortgage”); the Mortgage encumbers, among other things, the Property.

 

WHEREAS, Lender, Landlord and Tenant desire to confirm their understanding with
respect to the Lease and the Mortgage and the rights of Tenant and the Lender
thereunder.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.             Subordination. Notwithstanding anything to the contrary set forth
in the Lease, Tenant hereby subordinates and subjects the Lease and the
leasehold estate created thereby and all of Tenant’s rights thereunder to the
Mortgage and the liens thereof and all advances and rights of the Lender
thereunder and to any and all renewals, modifications, consolidations,
replacements and extensions thereof, as fully and as if the Mortgage and all of
its renewals, modifications, consolidations, replacements and extensions had
been executed, delivered and recorded prior to execution of the Lease.

 

2.             Non-Disturbance. If, at any time, the Lender or any person or
entity or any of their successors or assigns who shall acquire the interest of
Landlord under the Lease through a foreclosure of the Mortgage, the exercise of
the power of sale under the Mortgage, a deed-in-lieu of foreclosure, an
assignment-in-lieu of foreclosure or otherwise (each, a “New Owner”) shall
succeed to the interests of Landlord under the Lease, so long as the Lease is
then in full force and

 

42

--------------------------------------------------------------------------------

 

effect, Tenant complies with this Agreement and no default , after notice and
expiration of applicable cure periods, on the part of Tenant (collectively, a
“Default”) exists under the Lease, the Lease shall continue in full force and
effect as a direct lease between the New Owner and Tenant, upon and subject to
all of the terms, covenants and conditions of the Lease, for the balance of the
term thereof. Tenant hereby agrees to attorn to and accept any such New Owner as
landlord under the Lease and to be bound by and perform all of the obligations
imposed by the Lease, and the Lender, or any such New Owner of the Property,
agrees that it will not disturb the possession of Tenant and will be bound by
all of the obligations imposed on the Landlord by the Lease; provided, however,
that any New Owner shall not be:

 

(a)            liable for any act or omission of a prior landlord (including
Landlord) arising prior to the date upon which the New Owner shall succeed to
the interests of Landlord under the Lease, which, as to maintenance and repair
obligations, shall not then be continuing; or

 

(b)           subject to any claims, offsets or defenses which Tenant might have
against any prior landlord (including Landlord) arising prior to the date upon
which the New Owner shall succeed to the interests of Landlord under the Lease
which are not specifically provided for in the Lease; or

 

(c)            except as permitted by the Mortgage, bound by any rent or
additional rent which Tenant might have paid in advance to any prior landlord
(including Landlord) for a period in excess of one (1) month or by any security
deposit, cleaning deposit or other prepaid charge which Tenant might have paid
in advance to any prior landlord, (including Landlord), except to the extent
that such New Owner actually comes into exclusive possession of the same; or

 

(d)           bound by any assignment (except as permitted by the Lease),
surrender, release, waiver, cancellation, amendment or modification of the Lease
made without the written consent of the Lender; or

 

(e)            responsible for the making of any improvement to the Property or
repairs in or to the Property in the case of damage or destruction of the
Property or any part thereof due to fire or other casualty or by reason of
condemnation unless such New Owner shall be obligated under the Lease to make
such repairs and shall have received insurance proceeds or condemnation awards
sufficient to finance the completion of such repairs; or

 

(f)            obligated to make any payment to Tenant except for the timely
return of any security deposit or pre-paid rent (but not more than one month in
advance) actually received by such New Owner.

 

Nothing contained herein shall prevent the Lender from naming or joining Tenant
in any foreclosure or other action or proceeding initiated by the Lender
pursuant to the Mortgage to the extent necessary under applicable law in order
for the Lender to avail itself of and complete the foreclosure or other remedy,
but such naming or joinder shall not be in derogation of the rights of Tenant as
set forth in this Agreement.

 

3.            Payments to Lender and Exculpation of Tenant. Tenant is hereby
notified that the Lease and the rent and all other sums due thereunder have been
collaterally assigned to the Lender.  In the event that the Lender or any future
party to whom the Lender may assign the

 

43

--------------------------------------------------------------------------------


 

Mortgage notifies Tenant of a default under the Mortgage and directs that Tenant
pay its rent and all other sums due under the Lease to the Lender or to such
assignee, Tenant shall honor such direction without inquiry and pay its rent and
all other sums due under the Lease in accordance with such notice. Landlord
agrees that Tenant shall have the right to rely on any such notice from the
Lender or any such assignee without incurring any obligation or liability to
Landlord, and Tenant is hereby instructed to disregard any notice to the
contrary received from Landlord or any third party.

 

4.             Attornment. If the interest of Landlord under the Lease shall be
transferred by reason of foreclosure or other proceedings for enforcement of the
Mortgage and the obligations secured thereby or pursuant to a taking of a deed
in lieu of foreclosure (or similar device), Tenant shall be bound to the
successor and, except as otherwise provided in this Agreement, the successor
shall be bound to Tenant under all of the terms, covenants and conditions of the
Lease, for the unexpired balance of the term thereof remaining (and any
extensions, if exercised), with the same force and effect as if the successor
were the landlord, and Tenant does hereby (a) agree to attorn to the successor,
including the Lender, if it is the successor, as its landlord, (b) to ratify and
reaffirm its obligations under the Lease and (c) agree to make payments of all
sums due under the Lease to the successor, said attornment, ratification,
reaffirmation and agreement to be effective and self-operative without the
execution of any further instruments, upon the successor succeeding to the
interest of Landlord under the Lease and notice of such succession being given
to the Tenant in the manner set forth in Section 7 of this Agreement. Tenant
waives the provisions of any statute or rule of law now or hereafter in effect
that may give or purport to give it any right or election to terminate or
otherwise adversely affect the Lease or the obligations of Tenant thereunder by
reason of any foreclosure or other proceedings for enforcement of the Mortgage
or the taking of a deed in lieu of foreclosure (or similar device).

 

5.             Notice. Any notice, demand, statement, request, consent or other
communication made hereunder shall be in writing and shall be validly given or
made if (i) delivered by hand, (ii) deposited in the United States mail,
certified or registered, postage prepaid, return receipt requested, or
(iii) delivered by a nationally recognized next day delivery courier service,
and service shall be deemed given the first business day delivery is attempted.
Notices to Tenant and Landlord shall be addressed in accordance with
Section 11.07 of the Lease. Notices to Lender shall be addressed to the address
set forth in the preamble hereto. Any party may change its address for the
purpose of receiving notices or demands as herein provided by a written notice
given in the manner aforesaid to the other party hereto, which notice of change
of address shall not become effective, however, until the actual receipt thereof
by the other party or delivery is refused.

 

6.             Miscellaneous.

 

(a)            In the event of any conflict or inconsistency between the
provisions of this Agreement and the Lease, the provisions of this Agreement
shall govern; provided, however, that the foregoing shall in no way diminish
Landlord’s obligations or liability to Tenant under the Lease. The Lender’s
enforcement of any provisions of this Agreement or the Mortgage shall not
entitle Tenant to claim any interference with the contractual relations between
Landlord and Tenant or give rise to any claim or defense against any Lender or
the Lender with respect to the enforcement of such provisions.

 

44

--------------------------------------------------------------------------------


 

(b)           Tenant agrees that this, Agreement satisfies any condition or
requirement in the Lease relating to the granting of a non-disturbance agreement
pursuant to the Lease.

 

(c)           This Agreement shall inure to the benefit of the parties hereto
and their respective successors and assigns; provided, however, that the
interest of Tenant under this Agreement may not be assigned or transferred
without the prior written consent of the Lender.

 

(d)           The captions appearing under the paragraph number designations of
this Agreement are for convenience only and are not a part of this Agreement and
do not in any way limit or amplify the terms and provisions of this Agreement.

 

(e)            If any portion or portions of this Agreement shall be held
invalid or inoperative, then all of the remaining portions shall remain in full
force and effect, and, so far as is reasonable and possible, effect shall be
given to the intent manifested by the portion or portions held to be invalid or
inoperative.

 

(f)            This Agreement shall be governed by and construed in accordance
with the laws of the State in which the Property is located.

 

(g)           This Agreement may be executed in any number of separate
counterparts, each of which shall be deemed an original, but all of which,
collectively and separately, shall constitute one and the same agreement.

 

(h)           This Agreement cannot be altered, modified, amended, waived,
extended, changed, discharged or terminated orally or by any act on the part of
Tenant, Landlord or the Lender, but only by an agreement in writing signed by
the party against whom enforcement of any alteration, modification, amendment,
waiver, extension, change, discharge or termination is sought.

 

[SEE ATTACHED SIGNATURE PAGES]

 

45

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates set
forth adjacent to their signatures below to be effective as of the date of the
Mortgage.

 

 

TENANT:

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

LANDLORD:

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

LENDER:

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

46

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PROPERTY DESCRIPTION

 

47

--------------------------------------------------------------------------------


 

REGAL TITLE AGENCY as agent for
LAWYERS TITLE INSURANCE CORPORATION

 

Title Number: REM-01-25224

 

SCHEDULE A CONTINUATION

 

BLOCK 833 LOT 42 ON THE TAX MAP OF NEW YORK COUNTY

 

ALL that certain plot, piece or parcel of land, with the buildings and
improvements thereon erected, situate, lying and being in the Borough of
Manhattan, County, City and State of New York, bounded and described as follows:

 

BEGINNING at a point on the westerly side of 5th Avenue, distant 74 feet 3/4
inches northerly from the point of intersection of said line with the northerly
side of West 31st Street;

 

thence westerly parallel with West 31st Street, 100 feet;

 

thence northerly parallel with 5th Avenue, 24 feet 8-1/4 inches;

 

thence easterly along the center line of the block 100 feet to the westerly side
of 5th Avenue;

 

thence southerly along the westerly side of 5th Avenue, 24 feet 8-1/4 inches to
the point or place of BEGINNING.

 

 

ALTA OWNER’S POLICY

 

 

2

--------------------------------------------------------------------------------


 

SCHEDULE D

 

Tenant’s Plans-

(6 pages)

 

First Floor Demolition / Construction Plan

First Floor Furniture / Elect / Tel. Plan

Second Floor Demolition / Construction Plan

Second Floor Furniture / Elect / Tel. Plan

Basement Demolition / Construction Plan

Basement Furniture / Elect / Tel. Plan

 

--------------------------------------------------------------------------------


 

[g16132ks11i001.jpg]

 

--------------------------------------------------------------------------------


 

[g16132ks11i002.jpg]

 

--------------------------------------------------------------------------------


 

[g16132ks11i003.jpg]

 

--------------------------------------------------------------------------------

 

[g16132ks13i001.jpg]

 

--------------------------------------------------------------------------------


 

[g16132ks13i002.jpg]

 

--------------------------------------------------------------------------------


 

[g16132ks13i003.jpg]

 

--------------------------------------------------------------------------------
